Exhibit 10.1
     
 
SALE AND SERVICING AGREEMENT
between
CHRYSLER FINANCIAL AUTO SECURITIZATION TRUST 2009-A
Issuer,
and
CHRYSLER FINANCIAL SERVICES AMERICAS LLC,
Seller and Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Backup Servicer
Dated as of July 14, 2009
 

 



--------------------------------------------------------------------------------



 



          ARTICLE I
  Definitions
 
Section 1.01 Definitions
    1  
Section 1.02 Other Definitional Provisions
    15     ARTICLE II
  Conveyance of Receivables
 
Section 2.01 Conveyance of Receivables
    16     ARTICLE III
  The Receivables
 
Section 3.01 Representations and Warranties of Seller with Respect to the
Receivables
    17  
Section 3.02 Repurchase upon Breach
    20  
Section 3.03 Custody of Receivable Files
    20  
Section 3.04 Duties of Servicer as Custodian
    21  
Section 3.05 Instructions; Authority To Act
    22  
Section 3.06 Custodian’s Indemnification
    22  
Section 3.07 Effective Period and Termination
    22  
Section 3.08 Representations and Warranties as to the Security Interest of the
Issuer in the Receivables
    22     ARTICLE IV
  Administration and Servicing of Receivables
 
Section 4.01 Duties of Servicer and Backup Servicer
    23  
Section 4.02 Collection and Allocation of Receivable Payments
    24  
Section 4.03 Realization upon Receivables
    24  
Section 4.04 Physical Damage Insurance
    25  
Section 4.05 Maintenance of Security Interests in Financed Vehicles
    25  
Section 4.06 Covenants of Servicer
    25  
Section 4.07 Purchase of Receivables upon Breach
    25  
Section 4.08 Servicing Compensation
    26  
Section 4.09 Servicer’s Certificate
    26  
Section 4.10 Annual Statement as to Compliance; Item 1122 Servicing Criteria
Assessment; Notice of Default
    26  
Section 4.11 Annual Independent Certified Public Accountants’ Report
    27  
Section 4.12 Access to Certain Documentation and Information Regarding
Receivables
    28  
Section 4.13 Servicer Expenses
    28  

i 



--------------------------------------------------------------------------------



 



         
Section 4.14 Appointment of Subservicer
    28  
Section 4.15 Monthly Tape
    28     ARTICLE V
  Distributions; Reserve Account;
Statements to Noteholders
 
Section 5.01 Establishment of Deposit Account
    29  
Section 5.02 Collections
    30  
Section 5.03 Application of Collections
    31  
Section 5.04 Additional Deposits
    31  
Section 5.05 Distributions
    31  
Section 5.06 Reserve Account
    33  
Section 5.07 Statements to Noteholders
    33  
Section 5.08 Net Deposits
    34     ARTICLE VI
  The Seller
 
Section 6.01 Representations of Seller
    35  
Section 6.02 Preservation of Existence; Transactions with Affiliates
    36  
Section 6.03 Liability of Seller; Indemnities
    36  
Section 6.04 Merger or Consolidation of, or Assumption of Obligations of, Seller
    37  
Section 6.05 Limitation on Liability of Seller and Others
    38  
Section 6.06 Seller May Own Notes
    38     ARTICLE VII
  The Servicer and the Backup Servicer
 
Section 7.01 Representations of Servicer
    38  
Section 7.02 Representations of Backup Servicer
    39  
Section 7.03 Indemnities of Servicer and Backup Servicer
    41  
Section 7.04 Merger or Consolidation of, or Assumption of Obligations of,
Servicer or Backup Servicer
    41  
Section 7.05 Limitation on Liability of Servicer, Backup Servicer and Others
    42  
Section 7.06 Servicer and Backup Servicer Not to Resign
    43     ARTICLE VIII
  Default
 
Section 8.01 Servicer Default
    44  
Section 8.02 Appointment of Successor
    45  

ii 



--------------------------------------------------------------------------------



 



         
Section 8.03 Notification to Noteholders and Certificateholders
    46  
Section 8.04 Waiver of Past Defaults
    46     ARTICLE IX
  Termination; Optional Repurchase
 
Section 9.01 Optional Purchase of All Receivables
    47     ARTICLE X
  Miscellaneous
 
Section 10.01 Amendment
    48  
Section 10.02 Protection of Title to Trust
    49  
Section 10.03 Notices
    51  
Section 10.04 Assignment by the Seller or the Servicer or Backup Servicer
    51  
Section 10.05 Limitations on Rights of Others
    51  
Section 10.06 Severability
    52  
Section 10.07 Separate Counterparts
    52  
Section 10.08 Headings
    52  
Section 10.09 Governing Law
    52  
Section 10.10 Assignment by Issuer
    52  
Section 10.11 Nonpetition Covenants
    52  
Section 10.12 Limitation of Liability of Owner Trustee and Indenture Trustee
    53     ARTICLE XI
  Exchange Act Reporting
 
Section 11.01 Further Assurances
    53  
Section 11.02 Form 10-D Filings
    53  
Section 11.03 Form 8-K Filings
    54  
Section 11.04 Form 10-K Filings
    54  
Section 11.05 Report on Assessment of Compliance and Attestation
    54  
Section 11.06 Back-up Sarbanes-Oxley Certification
    55  
Section 11.07 Use of Subcontractors
    55  
Section 11.08 Representations and Warranties
    56  
Section 11.09 Indemnification
    56  
Section 11.10 Amendments
    57  

         
SCHEDULE A
  Schedule of Receivables    
SCHEDULE B
  Location of Receivable Files    
SCHEDULE C
  Schedule of YSOA    

iii 



--------------------------------------------------------------------------------



 



         
EXHIBIT A
  Form of Distribution Statement to Noteholders   A-1
EXHIBIT B
  Form of Servicer’s Certificate   B-1
 
       
Appendix A
  Item 1119 Parties   Appendix A-1
Appendix B
  Minimum Servicing Criteria Assessment   Appendix B-1
Appendix C
  Performance Certification (Reporting Subcontractor)   Appendix C-1
Appendix D
  Performance Certification (Servicer)   Appendix D-1

iv 



--------------------------------------------------------------------------------



 



     SALE AND SERVICING AGREEMENT dated as of July 14, 2009, between CHRYSLER
FINANCIAL AUTO SECURITIZATION TRUST 2009-A, a Delaware statutory trust (the
“Issuer”), CHRYSLER FINANCIAL SERVICES AMERICAS LLC, a Michigan limited
liability company, as seller and servicer, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as backup servicer.
     WHEREAS the Issuer desires to purchase a portfolio of receivables arising
in connection with automobile retail installment sale contracts generated by
Chrysler Financial Services Americas LLC in the ordinary course of business;
     WHEREAS Chrysler Financial Services Americas LLC is willing to sell such
receivables to, and to service such receivables on behalf of, the Issuer; and
     WHEREAS, the Backup Servicer is willing to service such receivables on
behalf of the Issuer if Chrysler Financial Services Americas LLC resigns or is
terminated as servicer.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto agree as follows:
ARTICLE I
Definitions
     Section 1.01 Definitions. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
     “Additional Servicing Fee” shall mean, for any Collection Period, if a
successor Servicer (other than the Backup Servicer) has been appointed pursuant
to Section 8.02, the amount, if any, by which (i) the compensation payable to
such successor Servicer for such Collection Period exceeds (ii) the Servicing
Fee for such Collection Period.
     “Amount Financed” means, with respect to a Receivable, the amount advanced
under such Receivable toward the purchase price of the Financed Vehicle and any
related costs.
     “Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in the related Contract.
     “Backup Servicer” shall mean Wells Fargo Bank, National Association, a
national banking association, and any successor backup servicer appointed in
accordance with this Agreement.
     “Backup Servicer Fee” shall mean, for any Collection Period, the greater of
(i) the product of one-twelfth of 0.01% of the Pool Balance as of the first day
of the preceding Collection Period (or in the case of the initial Collection
Period, as of the Cutoff Date) and (ii) $2,500.
     “Basic Documents” means the Indenture, the Trust Agreement, the
Administration Agreement and the Purchase Agreement.
     “Certificate” has the meaning assigned to such term in the Trust Agreement.

 



--------------------------------------------------------------------------------



 



     “Certificateholder” has the meaning assigned to such term in the Trust
Agreement.
     “CFSA” means Chrysler Financial Services Americas LLC, a Michigan limited
liability company, or its successors.
     “Chrysler Financial System” means the technology system used by CFSA
comprised of proprietary and third party software, hardware and other related
technology materials that permit the origination of electronic retail
installment sale contracts and vehicle lease agreements entered into in
connection with the sale and lease of automobiles and light trucks and evidenced
by a record or records consisting of information stored in an electronic medium
and maintained in such system.
     “Class” means any one of the classes of Notes.
     “Class A Noteholder” means the Person in whose name any Class A Note is
registered in the Note Register.
     “Class A-1 Final Scheduled Payment Date” means July 15, 2010.
     “Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.
     “Class A-1 Principal Balance” means $412,000,000.
     “Class A-2 Final Scheduled Payment Date” means June 15, 2011.
     “Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.
     “Class A-3 Final Scheduled Payment Date” means January 15, 2016.
     “Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.
     “Class B Final Scheduled Payment Date” means July 15, 2016.
     “Class B Noteholder” means the Person in whose name a Class B Note is
registered in the Note Register.
     “Class B Stated Principal Amount” shall mean $242,979,952.
     “Collection Period” means a calendar month (or in the case of the first
Collection Period, the period from but excluding June 15, 2009 to and including
July 31, 2009). The “related Collection Period” for a Payment Date is the
Collection Period ending immediately prior to such Payment Date. Unless
otherwise specified, any amount stated as of the last day of a Collection Period
or as of the first day of a Collection Period shall give effect to the following
calculations as determined as of the close of business on such last day: (1) all
applications of collections and (2) all distributions to be made on the related
Payment Date.
     “Commission” means the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



     “Company” means Chrysler Residual Holdco LLC, a Delaware limited liability
company, and its successor in interest.
     “Continuing Errors” has the meaning specified in Section 8.02(b).
     “Contract” means a motor vehicle retail installment sale contract.
     “Corporate Trust Office” means the principal office of the Indenture
Trustee at which at any particular time its corporate trust business shall be
administered, which office at the date of the execution of this Agreement is
located at Wells Fargo Center, MAC N9311-161, Sixth and Marquette, Minneapolis,
Minnesota, 55479 Attention: Asset Backed Securities Department, or at such other
address as the Indenture Trustee may designate from time to time by notice to
the Noteholders, the Seller, the Servicer and the Backup Servicer, or the
principal corporate trust office of any successor Indenture Trustee at the
address designated by such successor Indenture Trustee by notice to the
Noteholders, the Seller, the Servicer and the Backup Servicer.
     “Cutoff Date” means June 15, 2009.
     “Dealer” means the dealer who sold a Financed Vehicle and who originated
and assigned the related Receivable to CFSA under an existing agreement between
such dealer and CFSA.
     “Delivery” when used with respect to Trust Account Property means:
     (a) with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the UCC and are susceptible of
physical delivery, transfer thereof to the Indenture Trustee or its nominee or
custodian by physical delivery to the Indenture Trustee or its nominee or
custodian endorsed to, or registered in the name of, the Indenture Trustee or
its nominee or custodian or endorsed in blank, and, with respect to a
certificated security (as defined in Section 8-102 of the UCC) transfer thereof
(i) by delivery of such certificated security endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank
to a securities intermediary (as defined in Section 8-102 of the UCC) and the
making by such securities intermediary of entries on its books and records
identifying such certificated securities (as defined in Section 8-102 of the
UCC) of the Indenture Trustee or its nominee or custodian or (ii) by delivery
thereof to a “clearing corporation” (as defined in Section 8-102 of the UCC) and
the making by such clearing corporation of appropriate entries on its books
reducing the appropriate securities account of the transferor and increasing the
appropriate securities account of a securities intermediary by the amount of
such certificated security, the identification by the clearing corporation on
its books and records that the certificated securities are credited to the sole
and exclusive securities account of the securities intermediary, the maintenance
of such certificated securities by such clearing corporation or a custodian or
the nominee of such clearing corporation subject to the clearing corporation’s
exclusive control, and the making by such securities intermediary of entries on
its books and records identifying such certificated securities as being credited
to the securities account of the Indenture Trustee or its nominee or custodian
(all of the foregoing, “Physical Property”), and, in any event, any such
Physical Property in registered form shall be in the name of the Indenture
Trustee or its nominee or custodian; and such additional or alternative
procedures as may hereafter become

3



--------------------------------------------------------------------------------



 



appropriate to effect the complete transfer of ownership of any such Trust
Account Property (as defined herein) to the Indenture Trustee or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof;
     (b) with respect to any securities issued by the U.S. Treasury, the Federal
Home Loan Mortgage Corporation or by the Federal National Mortgage Association
that are book-entry securities held through the Federal Reserve System pursuant
to Federal book-entry regulations, the following procedures, all in accordance
with applicable law, including applicable Federal regulations and Articles 8 and
9 of the UCC: book-entry registration of such Trust Account Property to an
appropriate book-entry account maintained with a Federal Reserve Bank by a
securities intermediary which is also a “depository” pursuant to applicable
Federal regulations; the identification by the Federal Reserve Bank of such
book-entry securities on its record being credited to the securities
intermediary’s securities account; the making by such securities intermediary of
entries in its books and records identifying such book-entry security held
through the Federal Reserve System pursuant to Federal book-entry regulations as
being credited to the Indenture Trustee’s securities account; and such
additional or alternative procedures as may hereafter become appropriate to
effect complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof; and
     (c) with respect to any item of Trust Account Property that is an
uncertificated security under Article 8 of the UCC and that is not governed by
clause (a) above, registration on the books and records of the issuer thereof in
the name of the securities intermediary, the sending of a confirmation by the
securities intermediary of the purchase by the Indenture Trustee or its nominee
or custodian of such uncertificated security, the making by such securities
intermediary of entries on its books and records identifying such uncertificated
certificates as belonging to the Indenture Trustee or its nominee or custodian.
     “Deposit Account” means the account designated as such, established and
maintained pursuant to Section 5.01.
     “Eligible Deposit Account” means either (a) a segregated account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any one of the states thereof or the District of Columbia
(or any domestic branch of a foreign bank), having corporate trust powers and
acting as trustee for funds deposited in such account, so long as any of the
securities of such depository institution shall have a credit rating from each
Rating Agency in one of its generic rating categories that signifies investment
grade.
     “Eligible Institution” means (a) a depository institution organized under
the laws of the United States of America or any one of the states thereof or the
District of Columbia (or any domestic branch of a foreign bank), which (i) has
either (A) a long-term unsecured debt rating of “AAA” or better by Standard &
Poor’s and Fitch or (B) a certificate of deposit rating of “A-1+” by Standard &
Poor’s and “F1+” by Fitch, or any other long-term, short-term or certificate of
deposit rating acceptable to the Rating Agencies and (ii) whose deposits are
insured by the FDIC or (b) the corporate trust department of the Indenture
Trustee or the Owner Trustee. If so

4



--------------------------------------------------------------------------------



 



qualified, the Indenture Trustee or the Owner Trustee may also be considered an
Eligible Institution for the purposes of clause (a) of this definition.
     “Eligible Investments” means, subject to the last sentence below of this
definition, book-entry securities, negotiable instruments or securities
represented by instruments in bearer or registered form which evidence:
     (a) direct obligations of, and obligations fully guaranteed as to the full
and timely payment by, the United States of America;
     (b) demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any state thereof (or any domestic branch of a
foreign bank) and subject to supervision and examination by Federal or State
banking or depository institution authorities; provided, however, that at the
time of the investment or contractual commitment to invest therein, the
commercial paper or other short-term unsecured debt obligations (other than such
obligations the rating of which is based on the credit of a Person other than
such depository institution or trust company) thereof shall have a credit rating
from each of the Rating Agencies in the highest applicable rating category
granted thereby;
     (c) commercial paper, variable amount notes or other short term debt
obligations having, at the time of the investment or contractual commitment to
invest therein, a rating from each of the Rating Agencies in the highest
applicable rating category granted thereby;
     (d) investments in money market or common trust funds having a rating from
each of the Rating Agencies in the highest applicable rating category granted
thereby, including funds for which the Indenture Trustee or the Owner Trustee or
any of their respective Affiliates is investment manager or advisor;
     (e) bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above;
     (f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (b);
     (g) repurchase obligations with respect to any security or whole loan,
entered into with (i) a depository institution or trust company (acting as
principal) described in clause (b) above (except that the rating referred to in
the proviso in such clause (b) shall be “A-1” or higher in the case of Standard
& Poor’s) (such depository institution or trust company being referred to in
this definition as a “financial institution”), (ii) a broker/dealer (acting as
principal) registered as a broker or dealer under Section 15 of the Exchange Act
(a “broker/dealer”) the unsecured short-term debt obligations of which are rated
at least “A-1” by Standard & Poor’s and “F1” by Fitch at the time of entering
into such repurchase obligation (a “rated broker/dealer”), (iii) an unrated
broker/dealer (an “unrated broker/dealer”), acting as principal, that is a
wholly-owned subsidiary of a non-

5



--------------------------------------------------------------------------------



 



bank holding company the unsecured short-term debt obligations of which are
rated at least “A-1” by Standard & Poor’s and “F1” by Fitch at the time of
entering into such repurchase obligation (a “Rated Holding Company”) or (iv) an
unrated subsidiary (a “Guaranteed Counterparty”), acting as principal, that is a
wholly-owned subsidiary of a direct or indirect parent Rated Holding Company,
which guarantees such subsidiary’s obligations under such repurchase agreement;
provided that the following conditions are satisfied:
     (A) the aggregate amount of funds invested in repurchase obligations of a
financial institution, a rated broker/dealer, an unrated broker/dealer or
Guaranteed Counterparty in respect of which the Standard & Poor’s unsecured
short-term ratings are “A-1” (in the case of an unrated broker/dealer or
Guaranteed Counterparty, such rating being that of the related Rated Holding
Company) shall not exceed 20% of the sum of the then outstanding principal
amount of the Notes (there being no limit on the amount of funds that may be
invested in repurchase obligations in respect of which such Standard & Poor’s
rating is “A-1+” (in the case of an unrated broker/dealer or Guaranteed
Counterparty, such rating being that of the related Rated Holding Company));
     (B) in the case of the amount allocated to the Reserve Account, the rating
from Standard & Poor’s in respect of the unsecured short-term debt obligations
of the financial institution, rated broker/dealer, unrated broker/dealer or
Guaranteed Counterparty (in the case of an unrated broker/dealer or Guaranteed
Counterparty, such rating being that of the related Rated Holding Company) shall
be “A-1+”;
     (C) the repurchase obligation must mature within 30 days of the date on
which the Indenture Trustee or the Issuer, as applicable, enters into such
repurchase obligation;
     (D) the repurchase obligation shall not be subordinated to any other
obligation of the related financial institution, rated broker/dealer, unrated
broker/dealer or Guaranteed Counterparty;
     (E) the collateral subject to the repurchase obligation is held, in the
appropriate form, by a custodial bank on behalf of the Indenture Trustee or the
Issuer, as applicable;
     (F) the repurchase obligation shall require that the collateral subject
thereto shall be marked to market daily;
     (G) in the case of a repurchase obligation of a Guaranteed Counterparty,
the following conditions shall also be satisfied:
     (i) the Indenture Trustee or the Issuer, as applicable, shall have received
an opinion of counsel (which may be in-house counsel) to the effect that the
guarantee of the related Rated Holding Company is a legal, valid and binding
agreement of the Rated Holding Company, enforceable in accordance with its
terms, subject as to enforceability to bankruptcy,

6



--------------------------------------------------------------------------------



 



insolvency, reorganization and moratorium or other similar laws affecting
creditors’ rights generally and to general equitable principles;
     (ii) the Indenture Trustee or the Issuer, as applicable, shall have
received (x) an incumbency certificate for the signer of such guarantee,
certified by an officer of such Rated Holding Company and (y) a resolution,
certified by an officer of the Rated Holding Company, of the board of directors
(or applicable committee thereof) of the Rated Holding Company authorizing the
execution, delivery and performance of such guarantee by the Rated Holding
Company;
     (iii) the only conditions to the obligation of such Rated Holding Company
to pay on behalf of the Guaranteed Counterparty shall be that the Guaranteed
Counterparty shall not have paid under such repurchase obligation when required
(it being understood that no notice to, demand on or other action in respect of
the Guaranteed Counterparty is necessary) and that the Indenture Trustee or the
Issuer shall make a demand on the Rated Holding Company to make the payment due
under such guarantee;
     (iv) the guarantee of the Rated Holding Company shall be irrevocable with
respect to such repurchase obligation and shall not be subordinated to any other
obligation of the Rated Holding Company;
     (v) Standard & Poor’s has confirmed in writing to the Indenture Trustee or
Issuer, as applicable, that it has reviewed the form of the guarantee of the
Rated Holding Company and has determined that the issuance of such guarantee
will not result in the downgrade or withdrawal of the ratings assigned to the
Notes;
     (vi) the Issuer or the Indenture Trustee shall have provided prior written
notice to Fitch of the proposed investment in such repurchase obligation of a
Guaranteed Counterparty; and
     (H) the repurchase obligation shall require that the repurchase obligation
be overcollateralized and shall provide that, upon any failure to maintain such
overcollateralization, the repurchase obligation shall become due and payable,
and unless the repurchase obligation is satisfied immediately, the collateral
subject to the repurchase agreement shall be liquidated and the proceeds applied
to satisfy the unsatisfied portion of the repurchase obligation; or
     (h) any other investment with respect to which the Issuer or the Servicer
has received written notification from the Rating Agencies that the acquisition
of such investment as an Eligible Investment will not result in a withdrawal or
downgrading of the ratings assigned to the Notes.
     Notwithstanding anything to the contrary in clauses (b) through (g) above,
the Fitch short-term rating requirement applicable to an Eligible Investment
specified in any such clause shall be (x) at least “F1” if such Eligible
Investment matures in 30 days or less from the time of investment by the Issuer
or the Indenture Trustee, as the case may be, and (y) “F1+” if such

7



--------------------------------------------------------------------------------



 



Eligible Investment matures more than 30 days from the time of investment by the
Issuer or the Indenture Trustee, as the case may be.
     “Eligible Servicer” shall mean a Person which, at the time of its
appointment as Servicer, (i) has a net worth of not less than $100,000,000,
(ii) is servicing a portfolio of motor vehicle retail installment sale contracts
and/or motor vehicle loans, (iii) is legally qualified, and has the capacity, to
service the Receivables, (iv) has demonstrated the ability to service a
portfolio of motor vehicle retail installment sale contracts and/or motor
vehicle loans similar to the Receivables professionally and competently in
accordance with standards of skill and care that are consistent with prudent
industry standards and (v) is qualified and entitled to use pursuant to a
license or other written agreement, and agrees to maintain the confidentiality
of, the software which the Servicer uses in connection with performing its
duties and responsibilities under this Agreement or obtains rights to use, or
develops at its own expense, software which is adequate to perform its duties
and responsibilities under this Agreement.
     “Error” has the meaning specified in Section 8.02(b).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “FDIC” means the Federal Deposit Insurance Corporation, or its successor.
     “Final Scheduled Maturity Date” means July 15, 2016.
     “Financed Vehicle” means an automobile or light-duty truck, together with
all accessions thereto, securing an Obligor’s indebtedness under the respective
Receivable.
     “Fitch” means Fitch, Inc., or its successor.
     “Form 10-D Disclosure Item” means with respect to any Person, any
litigation or governmental proceedings pending against such Person, or any of
the Issuer, the Seller, the Indenture Trustee, the Owner Trustee or the Servicer
if such Person, or in the case of the Owner Trustee or Indenture Trustee, a
Responsible Officer of such Person, has actual knowledge thereof, in each case
that would be material to the Noteholders.
     “Form 10-K Disclosure Item” means with respect to any Person, (a) any Form
10-D Disclosure Item, (b) any affiliations between such Person and any Item 1119
Party, to the extent such Person, or in the case of the Owner Trustee or
Indenture Trustee, a Responsible Officer of such Person, has actual knowledge
thereof and (c) any relationships or transactions between such Person and any
Item 1119 Party that are outside the ordinary course of business or on terms
other than would be obtained in an arm’s-length transaction with an unrelated
third party, apart from the transactions contemplated under the Basic Documents,
and that are material to the investors’ understanding of the Notes, but only to
the extent such Person, or in the case of the Owner Trustee or Indenture
Trustee, a Responsible Officer of such Person, has actual knowledge of such
relationships or transactions.
     “Indenture” means the Indenture dated as of July 14, 2009, between the
Issuer and the Indenture Trustee.
     “Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

8



--------------------------------------------------------------------------------



 



     “Initial Overcollateralization Amount” means $231,766,205.12.
     “Insolvency Event” means, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or ordering the
winding-up or liquidation of such Person’s affairs, and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or
(b) the commencement by such Person of a voluntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.
     “Investment Earnings” means, with respect to any Payment Date, the
investment earnings (net of losses and investment expenses), if any, on amounts
on deposit in the Deposit Account to be applied on such Payment Date pursuant to
Section 5.01(b).
     “Issuer” means Chrysler Financial Auto Securitization Trust 2009-A.
     “Item 1119 Party” means a party identified on Appendix A to this Agreement.
     “Lien” means a security interest, lien, charge, pledge, equity or
encumbrance of any kind, other than tax liens, mechanics’ liens and any liens
that attach to the respective Receivable by operation of law as a result of any
act or omission by the related Obligor.
     “Liquidated Receivable” means any Receivable liquidated by the Servicer
through the sale of a Financed Vehicle or otherwise.
     “Liquidation Proceeds” means, with respect to any Liquidated Receivable,
the moneys collected in respect thereof, from whatever source on a Liquidated
Receivable during the Collection Period in which such Receivable became a
Liquidated Receivable, net of the sum of any amounts expended by the Servicer in
connection with such liquidation and any amounts required by law to be remitted
to the Obligor on such Liquidated Receivable.
     “Monthly Tape” has the meaning specified in Section 4.15.
     “Net Credit Loss ” means, for any Collection Period, the aggregate
Principal Balances of all Receivables that were charged-off as uncollectible
during such Collection Period (net of all Recoveries with respect to the
Receivables received in such Collection Period).
     “Net Credit Loss Percentage” means, with respect to any Collection Period,
the percentage equivalent of a fraction, the numerator of which is the product
of (i) the sum of Net Credit Losses for such Collection Period and the two
immediately preceding Collection Periods (or, such lesser number of Collection
Periods as shall have begun since the date of this Agreement) and (ii) a factor
of 12 divided by the number of Collection Periods included in

9



--------------------------------------------------------------------------------



 



clause (i), and the denominator of which is equal to the average of the Pool
Balance as of the close of business on the last day of the three Collection
Periods (or, such lesser number of Collection Periods as shall have ended since
the date of this Agreement) preceding such Collection Period.
     “Note Principal Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.01.
     “Notes” means the Class A-1 Notes, Class A-2 Notes, Class A-3 Notes and
Class B Notes.
     “Obligor” on a Receivable means the purchaser or co-purchasers of the
Financed Vehicle and any other Person who owes payments under the Receivable.
     “Officer’s Certificate” means a certificate signed by the chairman of the
board, any vice president, the controller or any assistant controller, the
president, a treasurer, assistant treasurer, secretary or assistant secretary of
the Seller, the Company or the Servicer, as appropriate.
     “OMSC Receivable” means any Receivable acquired by CFSA from the Overseas
Military Sales Corporation, or its successor.
     “Opinion of Counsel” means one or more written opinions of counsel, who may
be an employee of or counsel to the Seller, the Company or the Servicer, which
counsel shall be acceptable to the Indenture Trustee, the Owner Trustee or the
Rating Agencies, as applicable.
     “Original Pool Balance” means $1,641,086,430.26.
     “Overcollateralization Amount” means, with respect to any Payment Date,
(i) the Related Pool Balance minus (ii) the Securities Amount minus (iii) the
YSOA.
     “Owner Trust Estate” has the meaning assigned to such term in the Trust
Agreement.
     “Owner Trustee” means the Person acting as Owner Trustee under the Trust
Agreement, its successors in interest and any successor owner trustee under the
Trust Agreement.
     “Payment Date” means, with respect to each Collection Period, the fifteenth
(15th) day of the following month or, if such day is not a Business Day, the
immediately following Business Day, commencing on August 17, 2009.
     “Payment Determination Date” means, with respect to any Payment Date, two
Business Days immediately preceding such Payment Date.
     “Person” shall mean any individual, corporation, limited liability company,
estate, partnership, joint venture, association, joint stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.
     “Physical Property” has the meaning assigned to such term in the definition
of “Delivery” above.

10



--------------------------------------------------------------------------------



 



     “Pool Balance” means, as of the close of business on the last day of a
Collection Period, the aggregate Principal Balance of the Receivables as of such
day (excluding Purchased Receivables and Liquidated Receivables).
     “Predecessor Servicer Work Product” has the meaning specified in
Section 8.02(b).
     “Principal Balance” of a Receivable, as of the close of business on any
date of determination, means the Amount Financed minus the sum of (i) the
portion of all payments made by or on behalf of the related Obligor on or prior
to such day and allocable to principal using the Simple Interest Method and
(ii) the principal portion of the Purchase Amount paid with respect to the
Receivable.
     “Priority Principal Distribution Amount” means, with respect to a Payment
Date, the excess, if any, of (i) the Outstanding Amount of the Class A Notes
immediately prior to such Payment Date over (ii) (a) the Related Pool Balance
minus (b) the YSOA for such Payment Date.
     “Purchase Agreement” means the Purchase Agreement dated as of July 14,
2009, between the Seller and the Company.
     “Purchase Amount” means the amount, as of the close of business on the last
day of a Collection Period, required to prepay in full a Receivable under the
terms thereof including interest to the end of the month of purchase.
     “Purchased Receivable” means a Receivable purchased as of the close of
business on the last day of a Collection Period by the Servicer pursuant to
Section 4.07 or by the Seller pursuant to Section 3.02.
     “Rating Agency” means Standard & Poor’s and Fitch or, if no such
organization or successor is any longer in existence, a nationally recognized
statistical rating organization or other comparable Person designated by the
Seller, notice of which designation shall be given to the Indenture Trustee, the
Owner Trustee, the Servicer and the Backup Servicer.
     “Rating Agency Condition” means, with respect to any action, that each
Rating Agency shall have been given 10 days’ (or such shorter period as shall be
acceptable to each Rating Agency) prior notice thereof and that each of Standard
& Poor’s and Fitch shall have notified the Seller, the Company, the Servicer,
the Backup Servicer, the Owner Trustee and the Indenture Trustee in writing that
such action will not result in a reduction or withdrawal of the then current
rating of the Senior Notes; provided, however, that upon payment in full of the
Senior Notes, “Rating Agency Condition” means, with respect to any action, that
the Holders of a majority of the Class B Stated Principal Amount of the Class B
Notes shall have consented in writing prior to the taking of such action.
     “Receivable” means any Contract listed on Schedule A (which Schedule may be
in the form of microfiche).
     “Receivable Files” means the documents specified in Section 3.03.
     “Recoveries” means, with respect to any Liquidated Receivable, the moneys
collected in respect thereof, from whatever source, after the Collection Period
in which such Receivable

11



--------------------------------------------------------------------------------



 



became a Liquidated Receivable, net of the sum of any amounts expended by the
Servicer in connection with the recovery of such moneys.
     “Regulation AB” means subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission, or as may be provided by the Commission or its
staff from time to time.
     “Related Pool Balance” means, with respect to any Payment Date, the Pool
Balance as of the end of the related Collection Period.
     “Reportable Event” means any event required to be reported on Form 8-K, and
in any event, the following:
     (a) entry into a definitive agreement related to the Issuer, the Notes or
the Receivables, or an amendment to a Basic Document, even if the Seller is not
a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB), it being understood that the
event specified in this clause (a) shall not apply to a Person other than the
Seller if the Seller is a party to such agreement;
     (b) termination of a Basic Document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB), it being understood that the
event specified in this clause (b) shall not apply to a Person other than the
Seller if the Seller is a party to such agreement;
     (c) with respect to the Servicer only, the occurrence of a Servicing
Default or an Event of Default;
     (d) the resignation, removal, replacement, substitution of the Indenture
Trustee, the Owner Trustee or any Co-Trustee only as applicable to each party;
     (e) with respect to the Indenture Trustee only, a required distribution to
holders of the Notes is not made as of the required Payment Date under the
Indenture; and
     (f) with respect to the Servicer only, if the Servicer becomes aware of any
bankruptcy or receivership of the Seller, the Indenture Trustee, the Owner
Trustee, any enhancement or support provider contemplated by Item 1114(b) or
1115 of Regulation AB, or other material party contemplated by Item 1100(d)(1)
of Regulation AB.
     “Reporting Subcontractor” means with respect to a Person, any Subcontractor
determined by such Person pursuant to Section 11.07 to be “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB. References
to a Reporting Subcontractor shall refer only to the Subcontractor of such
Person and shall not refer to Subcontractors generally.

12



--------------------------------------------------------------------------------



 



     “Required Principal Distribution Amount” means, with respect to a Payment
Date, the greater of (i) the Outstanding Amount of the Class A-1 Notes
immediately prior to such Payment Date and (ii) the excess, if any, of (a) the
Outstanding Amount of the Senior Notes immediately prior to such Payment Date
over (b) (I) the Related Pool Balance for such Payment Date minus (II) the YSOA
for such Payment Date minus (III) the Target Overcollateralization Amount for
such Payment Date.
     “Reserve Account” means the account designated as such, established and
maintained pursuant to Section 5.01.
     “Reserve Account Initial Deposit” means the initial deposit of cash and
Eligible Investments in the amount of $11,213,746.54 made by the Seller into the
Deposit Account on the Closing Date.
     “Sarbanes-Oxley Certificate” means the certification concerning the Trust
to be signed by an officer of the Servicer and submitted to the Securities and
Exchange Commission pursuant to the Sarbanes-Oxley Act of 2002.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Amount” means, with respect to any Payment Date, the sum of the
aggregate Outstanding Amount of the Senior Notes after giving effect to payments
of principal made on the Senior Notes on such Payment Date.
     “Seller” means CFSA and its successors in interest to the extent permitted
hereunder.
     “Senior Notes” means collectively the Class A-1 Notes, Class A-2 Notes and
Class A-3 Notes, until each such class is paid in full.
     “Servicer” means CFSA, as the servicer of the Receivables, and each
successor to CFSA (in the same capacity), including the Backup Servicer if the
Backup Servicer is appointed successor Servicer, pursuant to Section 7.04 or
8.02.
     “Servicer Default” means an event specified in Section 8.01.
     “Servicer’s Certificate” means a certificate of the Servicer delivered
pursuant to Section 4.09, substantially in the form of Exhibit B.
     “Servicing Criteria” means the servicing criteria set forth in Item 1122(d)
of Regulation AB.
     “Servicing Fee” means the fee payable to the Servicer for services rendered
during each Collection Period, determined pursuant to Section 4.08.
     “Servicing Fee Rate” means 1/12 of 1.00%.
     “Simple Interest Method” means the method of allocating a fixed level
payment to principal and interest, pursuant to which the portion of such payment
that is allocated to interest is equal to the product of the fixed rate of
interest multiplied by the unpaid principal balance multiplied by a fraction,
the numerator of which is the number of days elapsed since the

13



--------------------------------------------------------------------------------



 



preceding payment of interest was made, the denominator of which is 365, and the
remainder of such payment is allocable to principal.
     “Simple Interest Receivable” means any Receivable under which the portion
of a payment allocable to interest and the portion allocable to principal is
determined in accordance with the Simple Interest Method.
     “Specified Reserve Amount” means, with respect to any Payment Date, an
amount equal to the Reserve Account Initial Deposit.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., or its successor.
     “Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of Receivables but performs
one or more discrete functions identified in Item 1122(d) of Regulation AB with
respect to the Receivables under the direction or authority of the Servicer or
the Indenture Trustee.
     “Target Overcollateralization Amount” means, with respect to a Payment
Date, the greater of (A) P times Target OC Percentage and (B) the OC Floor,
where:

P =     (a) the Related Pool Balance for such Payment Date minus (b) the YSOA
for such Payment Date

Target OC Percentage =   15.50%; provided, however, that if the Net Credit Loss
Percentage for the related or any other preceding Collection Period exceeded
2.60% but not in excess of 3.75%, then the Target OC Percentage is 21.0%;
provided, further, that if the Net Credit Loss Percentage for the related or any
other preceding Collection Period exceeded 3.75%, then the Target OC Percentage
is 30.0%

OC Floor =    the lesser of (a) P and (b) the product of 10.00% times Pi

    Pi = the Original Pool Balance minus the initial YSOA

     “Total Distribution Amount” means, for any Payment Date and the Collection
Period preceding such Payment Date, the sum of the following amounts, without
duplication: (a) all collections on Receivables (including payments relating to
refunds of extended warranty protection plan costs or of physical damage, credit
life or disability insurance policy premiums, but only to the extent that such
costs or premiums were financed by the respective obligor as of the date of the
related Contract), (b) all Liquidation Proceeds (including Recoveries) of
Receivables that became Liquidated Receivables in accordance with the Servicer’s
customary servicing procedures, (c) the Purchase Amount of each Receivable that
became a Purchased Receivable in such Collection Period, and (d) Investment
Earnings deposited in the Deposit Account during such Collection Period.
     “Transition Costs” means reasonable costs and expenses (including
attorneys’ fees) incurred by any successor Servicer in connection with
transferring the Receivable Files to such

14



--------------------------------------------------------------------------------



 



successor Servicer (including the Backup Servicer) and other expenses incurred
by the successor Servicer in connection with the succession as Servicer.
     “Trust” means the Issuer.
     “Trust Account Property” means the Deposit Account, all amounts and
investments held from time to time in the Deposit Account (whether in the form
of deposit accounts, Physical Property, book-entry securities, uncertificated
securities or otherwise), including the Reserve Account Initial Deposit, and all
proceeds of the foregoing.
     “Trust Agreement” means the Third Amended and Restated Trust Agreement
dated as of July 14, 2009, among the Seller, Chrysler Financial Retail
Receivables LLC and the Owner Trustee.
     “Trust Officer” means, in the case of the Indenture Trustee, any Officer
within the Corporate Trust Office of the Indenture Trustee, including any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Indenture Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject and, with respect to the Owner Trustee, any officer or any agent acting
pursuant to a power of attorney by the Owner Trustee in the Corporate Trust
Administration Department of the Owner Trustee with direct responsibility for
the administration of the Trust Agreement and the Basic Documents on behalf of
the Owner Trustee.
     “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association, or its successors.
     “YSOA” means, with respect to a Payment Date, the dollar amount set forth
opposite such Payment Date in Schedule YSOA; provided that the YSOA for a
Payment Date shall not be greater than the Related Pool Balance for such Payment
Date.
     Section 1.02 Other Definitional Provisions. (a) Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Indenture.
     (b) All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
     (c) As used in this Agreement and in any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles. To the extent that the definitions of
accounting terms in this Agreement or in any such certificate or other document
are inconsistent with the meanings of such terms under generally accepted
accounting principles, the definitions contained in this Agreement or in any
such certificate or other document shall control.

15



--------------------------------------------------------------------------------



 



     (d) The words “hereof”, “herein”, “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; Article, Section, Schedule and
Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term “including” and its variants shall be deemed to be
followed by “without limitation”.
     (e) The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
     (f) Any agreement, instrument or statute defined or referred to herein or
in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.
     (g) For all purposes of this Agreement and the Basic Documents, interest
with respect to all Classes of Senior Notes other than the Class A-1 Notes shall
be computed on the basis of a 360-day year consisting of twelve 30-day months;
interest with respect to the Class A-1 Notes shall be computed on the basis of
the actual number of days in each applicable Class A-1 Interest Accrual Period
divided by 360.
ARTICLE II
Conveyance of Receivables
     Section 2.01 Conveyance of Receivables. In consideration of the Issuer’s
delivery to or upon the order of the Seller of $835,993,675.26 (which amount
represents the Original Pool Balance less (i) the Reserve Account Initial
Deposit, (ii) the Initial Overcollateralization Amount, (iii) the initial YSOA,
(iv) the Class A-1 Principal Balance, (v) the purchase price paid by the Seller
to the Issuer for the Class B Notes and the Certificate and (vi) certain other
discounts and expenses of the Issuer), the Seller does hereby sell, transfer,
assign, set over and otherwise convey to the Issuer, without recourse (subject
to the obligations of the Seller set forth herein), all right, title and
interest of the Seller in and to:
     (a) the Receivables and all moneys received thereon after June 15, 2009;
     (b) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;
     (c) any proceeds with respect to the Receivables from claims on any
physical damage, credit life or disability insurance policies covering Financed
Vehicles or Obligors;
     (d) any proceeds from recourse to Dealers with respect to Receivables with
respect to which the Servicer has determined in accordance with its customary
servicing procedures that eventual payment in full is unlikely;

16



--------------------------------------------------------------------------------



 



     (e) any Financed Vehicle that shall have secured a Receivable and shall
have been acquired by or on behalf of the Seller, the Servicer or the Trust;
     (f) all funds on deposit from time to time in the Deposit Account
(including without limitation any subaccount thereof), including the Reserve
Account Initial Deposit, and in all investments and proceeds thereof (including
all income thereon); and
     (g) the proceeds of any and all of the foregoing.
          (h) The Seller hereby directs the Issuer to issue the Class B Notes
and the Certificates to the order of Chrysler Residual Holdco LLC. The Seller
and the Issuer acknowledge that $411,382,000 of the purchase price of the
Receivables owed by the Issuer to the Seller pursuant to this Section 2.01
(which amount is not included in the first sentence of Section 2.01) shall be
offset by the Issuer against delivery of the Class A-1 Notes to the order of the
Seller.
ARTICLE III
The Receivables
    Section 3.01 Representations and Warranties of Seller with Respect to the
Receivables. The Seller makes the following representations and warranties as to
the Receivables on which the Issuer is deemed to have relied in acquiring the
Receivables. Such representations and warranties speak as of the execution and
delivery of this Agreement and as of the Closing Date, but shall survive the
sale, transfer and assignment of the Receivables to the Issuer and the pledge
thereof to the Indenture Trustee pursuant to the Indenture.
     (a) Characteristics of Receivables. Each Receivable (A) was originated in
the United States of America by a Dealer for the retail sale of a Financed
Vehicle in the ordinary course of such Dealer’s business, was fully and properly
executed by the parties thereto, was purchased by the Seller from such Dealer
under an existing dealer agreement, (B) has created or shall create a valid,
subsisting and enforceable first priority security interest in favor of the
Seller and is assignable by the Seller to the Issuer and by the Issuer to the
Indenture Trustee, (C) contains customary and enforceable provisions such that
the rights and remedies of the holder thereof are adequate for realization
against the collateral of the benefits of the security, and (D) generally
provides for level monthly payments (provided, that the payment in the first or
last month in the life of a Receivable may be minimally different from the level
payments) that fully amortize the Amount Financed by maturity and yield interest
at the Annual Percentage Rate. No Receivable conveyed to the Issuer on the
Closing Date is an OMSC Receivable or has forced-placed physical damage
insurance.
     (b) Schedule of Receivables. The information set forth in Schedule A to
this Agreement is true and correct in all material respects as of the close of
business on the applicable Cutoff Date, and no selection procedures believed to
be adverse to the Noteholders or Certificateholders were utilized in selecting
the Receivables. The computer tape or other listing regarding the Receivables
made available to the Issuer and its assigns (which computer tape or other
listing is required to be delivered as specified herein) is true and correct in
all respects.

17



--------------------------------------------------------------------------------



 



     (c) Compliance with Law. Each Receivable and the sale of the Financed
Vehicle complied at the time it was originated or made and, at the execution of
this Agreement, complies in all material respects with all requirements of
applicable federal, state and local laws and regulations thereunder, including
usury laws, the federal Truth-in-Lending Act, the Equal Credit Opportunity Act,
the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations B and Z, the Texas Consumer Credit Code and State
adaptations of the National Consumer Act and of the Uniform Consumer Credit
Code, and other consumer credit laws and equal credit opportunity and disclosure
laws.
     (d) Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation in writing of the Obligor, enforceable by
the holder thereof in accordance with its terms.
     (e) No Government Obligor. None of the Receivables is due from the United
States of America or any State or from any agency, department or instrumentality
of the United States of America or any State.
     (f) Security Interest in Financed Vehicle. Immediately prior to the sale,
assignment and transfer thereof, each Receivable shall be secured by a validly
perfected first security interest in the Financed Vehicle in favor of the Seller
as secured party or all necessary and appropriate actions have been commenced
that would result in the valid perfection of a first security interest in the
Financed Vehicle in favor of the Seller as secured party.
     (g) Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, nor has any Financed Vehicle been released from the lien granted by
the related Receivable in whole or in part.
     (h) No Amendments. No Receivable has been amended such that the amount of
the Obligor’s scheduled payments has been increased.
     (i) No Waiver. No provision of a Receivable has been waived.
     (j) No Defenses. No right of rescission, setoff, counterclaim or defense
has been asserted or threatened with respect to any Receivable.
     (k) No Liens. To the best of the Seller’s knowledge, no liens or claims
have been filed for work, labor or materials relating to a Financed Vehicle that
are liens prior to, or equal to or coordinate with, the security interest in the
Financed Vehicle granted by any Receivable.
     (l) No Default. No Receivable has a payment that is more than 30 days
overdue as of the related Cutoff Date, and, except as permitted in this
paragraph, no default, breach, violation or event permitting acceleration under
the terms of any Receivable has occurred; and no continuing condition that with
notice or the lapse of time would constitute a default, breach, violation or
event permitting acceleration under the

18



--------------------------------------------------------------------------------



 



terms of any Receivable has arisen; and the Seller has not waived and shall not
waive any of the foregoing.
     (m) Insurance. The Seller, in accordance with its customary procedures, has
determined that, at the origination of the Receivable, the Obligor had obtained
physical damage insurance covering the Financed Vehicle and under the terms of
the Receivable the Obligor is required to maintain such insurance.
     (n) Title. It is the intention of the Seller that the transfer and
assignment herein contemplated constitute a sale of the Receivables from the
Seller to the Issuer and that the beneficial interest in and title to the
Receivables not be part of the debtor’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy law. No
Receivable has been sold, transferred, assigned or pledged by the Seller to any
Person other than the Issuer. Immediately prior to the transfer and assignment
herein contemplated, the Seller had good and marketable title to each Receivable
free and clear of all Liens, encumbrances, security interests and rights of
others and, immediately upon the transfer thereof, the Issuer shall have good
and marketable title to each Receivable, free and clear of all Liens,
encumbrances, security interests and rights of others; and the transfer has been
perfected under the UCC.
     (o) Lawful Assignment. No Receivable has been originated in, or is subject
to the laws of, any jurisdiction under which the sale, transfer and assignment
of such Receivable or any Receivable under this Agreement or the Indenture is
unlawful, void or voidable.
     (p) All Filings Made. All filings (including UCC filings) necessary in any
jurisdiction to give the Issuer a first perfected ownership interest in the
Receivable, and to give the Indenture Trustee a first perfected security
interest therein, shall have been made.
     (q) One Original. (i) In the case of each Receivable constituting “tangible
chattel paper” as defined in the UCC, there is only one original executed copy
of each such Receivable and (ii) in the case of each Receivable constituting
“electronic chattel paper” as defined in the UCC, the Servicer, as custodian,
has “control” within the meaning of Section 9-105 of the UCC of each such
Receivable.
     (r) Maturity of Receivables. Each Receivable has a final maturity date on
or before June 15, 2015.
     (s) Scheduled Payments. (A) Each Receivable has a first scheduled due date
on or prior to the end of the month following the related Cutoff Date and (B) no
Receivable has a payment that is more than 30 days overdue as of the related
Cutoff Date, and has a final scheduled payment date no later than the Final
Scheduled Maturity Date.
     (t) Location of Receivable Files. The Receivable Files are kept at one or
more of the locations listed in Schedule B (except that, in the case of any
Receivable constituting “electronic chattel paper” as defined in the UCC, the
authoritative copy of such Receivable is stored and maintained in the Chrysler
Financial System).

19



--------------------------------------------------------------------------------



 



     (u) Remaining Maturity. The latest scheduled maturity of any Receivable
shall be no later than the Final Scheduled Maturity Date.
     (v) Outstanding Principal Balance. Each Receivable has an outstanding
principal balance of at least $1,000.00.
     (w) No Bankruptcies. No Obligor on any Receivable as of the related Cutoff
Date was noted in the related Receivable File as the subject of a bankruptcy
proceeding.
     (x) No Repossessions. No Financed Vehicle securing any Receivable is in
repossession status.
     (y) Chattel Paper. Each Receivable constitutes “tangible chattel paper” or
“electronic chattel paper” as defined in the UCC.
     (z) Agreement. The representations of the Seller in Section 6.01 are true
and correct.
     (aa) Financing. As of the Cutoff Date, approximately 97.22% of the
aggregate principal balance of the Receivables, constituting approximately
95.55% of the number of Receivables, represents new vehicles; all of the
Receivables are Simple Interest Receivables. The aggregate principal balance of
the Receivables, as of the Cutoff Date is $1,641,086,430.26.
     (bb) Chrysler Financial System. The Chrysler Financial System and all
related policies and procedures, as described in the factual assumptions set
forth in the opinion letter of Milbank, Tweed, Hadley & McCloy LLP dated
July 14, 2009 addressing the issue of perfection by control of electronic
chattel paper, are true and correct.
     Section 3.02 Repurchase upon Breach. The Seller, the Servicer, the Backup
Servicer or the Owner Trustee, as the case may be, shall inform the other
parties to this Agreement and the Indenture Trustee promptly, in writing, upon
the discovery of any breach of the Seller’s representations and warranties made
pursuant to Section 3.01 or 6.01. Unless any such breach shall have been cured
by the last day of the second Collection Period following the discovery thereof
by the Owner Trustee or receipt by the Owner Trustee of written notice from the
Seller, the Servicer or the Backup Servicer of such breach, the Seller shall be
obligated to repurchase any Receivable materially and adversely affected by any
such breach as of such last day (or, at the Seller’s option, the last day of the
first Collection Period following the discovery). In consideration of the
repurchase of any such Receivable, the Seller shall remit the Purchase Amount,
in the manner specified in Section 5.04. Subject to the provisions of
Section 6.03, the sole remedy of the Issuer, the Owner Trustee, the Indenture
Trustee, the Noteholders, the Backup Servicer or the Certificateholders with
respect to a breach of representations and warranties pursuant to Section 3.01
and the agreement contained in this Section shall be to require the Seller to
repurchase Receivables pursuant to this Section, subject to the conditions
contained herein.
     Section 3.03 Custody of Receivable Files. To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Issuer hereby
revocably appoints the Servicer, and the Servicer hereby accepts such
appointment, to act for the benefit of the Issuer

20



--------------------------------------------------------------------------------



 



and the Indenture Trustee as custodian of the following documents or instruments
which are hereby or will hereby be constructively delivered to the Indenture
Trustee, as pledgee of the Issuer, as of the Closing Date with respect to each
Receivable:
     (a) (i) in the case of each Receivable constituting “tangible chattel
paper” as defined in the UCC, the fully executed original of such Receivable or
(ii) in the case of each Receivable constituting “electronic chattel paper” as
defined in the UCC, the authoritative copy of such Receivable;
     (b) the original credit application fully executed by the Obligor;
     (c) the original certificate of title or such documents that the Servicer
or the Seller shall keep on file, in accordance with its customary procedures,
evidencing the security interest of the Seller in the Financed Vehicle; and
     (d) any and all other documents that the Servicer or the Seller shall keep
on file, in accordance with its customary procedures, relating to a Receivable,
an Obligor or a Financed Vehicle.
     Section 3.04 Duties of Servicer as Custodian. (a) Safekeeping. The Servicer
shall hold the Receivable Files as custodian for the benefit of the Issuer and
maintain such accurate and complete accounts, records and computer systems
pertaining to each Receivable File as shall enable the Issuer to comply with
this Agreement. In performing its duties as custodian the Servicer shall act
with reasonable care, using that degree of skill and attention that the Servicer
exercises with respect to the receivable files relating to all comparable
automotive receivables that the Servicer services for itself or others. The
Servicer shall conduct, or cause to be conducted, periodic audits of the
Receivable Files held by it under this Agreement and of the related accounts,
records and computer systems (including the Chrysler Financial System), in such
a manner as shall enable the Issuer or the Indenture Trustee to verify the
accuracy of the Servicer’s record keeping. The Servicer shall promptly report to
the Issuer and the Indenture Trustee any failure on its part to hold the
Receivable Files and maintain its accounts, records and computer systems as
herein provided and shall promptly take appropriate action to remedy any such
failure. Nothing herein shall be deemed to require an initial review or any
periodic review by the Issuer or the Indenture Trustee of the Receivable Files.
     (b) Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File at one of its offices specified in Schedule B or at such other
office as shall be specified to the Backup Servicer, the Issuer and the
Indenture Trustee by written notice not later than 90 days after any change in
location (except that, in the case of any Receivable constituting “electronic
chattel paper” as defined in the UCC, the authoritative copy of such Receivable
shall be stored and maintained in the Chrysler Financial System). The Servicer
shall make available to the Backup Servicer, the Issuer and the Indenture
Trustee or their respective duly authorized representatives, attorneys or
auditors a list of locations of the Receivable Files and the related accounts,
records and computer systems maintained by the Servicer at such times during
normal business hours as the Backup Servicer, the Issuer or the Indenture
Trustee shall instruct.
     (c) Release of Documents. Upon instruction from the Indenture Trustee, the
Servicer shall release any Receivable File to the Indenture Trustee, the
Indenture Trustee’s agent or the

21



--------------------------------------------------------------------------------



 



Indenture Trustee’s designee, as the case may be, at such place or places as the
Indenture Trustee may designate, as soon as practicable.
     Section 3.05 Instructions; Authority To Act. The Servicer shall be deemed
to have received proper instructions with respect to the Receivable Files upon
its receipt of written instructions signed by a Trust Officer of the Indenture
Trustee.
     Section 3.06 Custodian’s Indemnification. The Servicer as custodian shall
indemnify the Trust, the Owner Trustee, the Backup Servicer and the Indenture
Trustee and each of their respective officers, directors, employees and agents
for any and all liabilities, obligations, losses, compensatory damages,
payments, costs or expenses of any kind whatsoever that may be imposed on,
incurred by or asserted against the Trust, the Owner Trustee, the Backup
Servicer or the Indenture Trustee or any of their respective officers,
directors, employees and agents as the result of any improper act or omission in
any way relating to the maintenance and custody by the Servicer as custodian of
the Receivable Files; provided, however, that the Servicer shall not be liable
(a) to the Owner Trustee for any portion of any such amount resulting from the
willful misfeasance, bad faith or negligence of the Owner Trustee, (b) to the
Backup Servicer for any portion of any such amount resulting from the willful
misfeasance, bad faith or negligence of the Backup Servicer, or (c) to the
Indenture Trustee for any portion of any such amount resulting from the willful
misfeasance, bad faith or negligence of the Indenture Trustee.
     Section 3.07 Effective Period and Termination. The Servicer’s appointment
as custodian shall become effective as of the Cutoff Date and shall continue in
full force and effect until terminated pursuant to this Section. If CFSA shall
resign as Servicer in accordance with the provisions of this Agreement or if all
of the rights and obligations of any Servicer shall have been terminated under
Section 8.01, the appointment of such Servicer as custodian shall be terminated
by the Indenture Trustee or by the Holders of Notes evidencing not less than 25%
of the Outstanding Amount of the Notes or, with the consent of Holders of the
Notes evidencing not less than 25% of the Outstanding Amount of the Notes, by
the Owner Trustee, in the same manner as the Indenture Trustee or such Holders
may terminate the rights and obligations of the Servicer under Section 8.01. The
Indenture Trustee or, with the consent of the Indenture Trustee, the Owner
Trustee may terminate the Servicer’s appointment as custodian, with cause, at
any time upon written notification to the Servicer and the Backup Servicer and,
without cause, upon 30 days’ prior written notification to the Servicer and the
Backup Servicer. As soon as practicable after any termination of such
appointment, the Servicer shall deliver the Receivable Files to the Indenture
Trustee or the Indenture Trustee’s agent at such place or places as the
Indenture Trustee may reasonably designate.
     Section 3.08 Representations and Warranties as to the Security Interest of
the Issuer in the Receivables. The Seller makes the following representations
and warranties to the Issuer. The representations and warranties speak as of the
execution and delivery of this Agreement and as of the Closing Date, and shall
survive the sale of the Trust Estate to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.
     (a) This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Receivables in favor of the Trust, which security
interest is prior to all other Liens, and is enforceable as such as against
creditors of and purchasers from the Seller.

22



--------------------------------------------------------------------------------



 



     (b) The Receivables constitute either “tangible chattel paper” or
“electronic chattel paper” within the meaning of Article 9 of the UCC.
     (c) The Seller owns and has good and marketable title to the Receivables
free and clear of any lien, claim or encumbrance of any Person.
     (d) The Seller has caused or will have caused, within ten days, the filing
of all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Receivables granted to the Issuer hereunder.
     (e) Other than the security interest granted to the Issuer pursuant to this
Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Receivables
other than any financing statement relating to the security interest granted to
the Seller hereunder or that has been terminated. The Seller is not aware of any
judgment or tax lien filings against it.
     (f) The Servicer as custodian for the Issuer (i) in the case of each
Receivable constituting “tangible chattel paper” as defined in the UCC, has in
its possession all original copies of the contracts that constitute or evidence
such Receivables and (ii) in the case of each Receivable constituting
“electronic chattel paper” as defined in the UCC, has “control” within the
meaning of Section 9-105 of the UCC of such Receivables. The contracts that
constitute or evidence the Receivables do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Issuer.
ARTICLE IV
Administration and Servicing of Receivables
     Section 4.01 Duties of Servicer and Backup Servicer.
     (a) The Servicer, for the benefit of the Issuer (to the extent provided
herein), shall manage, service, administer and make collections on the
Receivables (other than Purchased Receivables) with reasonable care, using that
degree of skill and attention that the Servicer exercises with respect to all
comparable automotive receivables that it services for itself or others. The
Servicer’s duties shall include collection and posting of all payments,
responding to inquiries of Obligors on such Receivables, investigating
delinquencies, sending payment coupons to Obligors, reporting tax information to
Obligors, accounting for collections and furnishing monthly and annual
statements to the Owner Trustee and the Indenture Trustee with respect to
distributions. Subject to the provisions of Section 4.02, the Servicer shall
follow its customary standards, policies and procedures in performing its duties
as Servicer. Without limiting the generality of the foregoing, the Servicer is
authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Backup Servicer, the Owner Trustee, the Indenture Trustee, the
Certificateholders and the Noteholders or any of them, any and all instruments
of satisfaction or cancellation, or partial or full release or discharge, and
all other comparable instruments, with respect to such Receivables or to the
Financed Vehicles securing such Receivables. If the Servicer shall commence a
legal proceeding to enforce a Receivable, the

23



--------------------------------------------------------------------------------



 



Issuer (in the case of a Receivable other than a Purchased Receivable) shall
thereupon be deemed to have automatically assigned, solely for the purpose of
collection, such Receivable to the Servicer. If in any enforcement suit or legal
proceeding it shall be held that the Servicer may not enforce a Receivable on
the ground that it shall not be a real party in interest or a holder entitled to
enforce such Receivable, the Owner Trustee shall, at the Servicer’s expense and
direction, take steps to enforce such Receivable, including bringing suit in its
name or the name of the Owner Trustee, the Indenture Trustee, the
Certificateholders or the Noteholders. The Owner Trustee shall upon the written
request of the Servicer furnish the Servicer with any powers of attorney and
other documents reasonably necessary or appropriate to enable the Servicer to
carry out its servicing and administrative duties hereunder. If the Servicer
fails to perform its obligations under this Agreement and the Backup Servicer is
appointed as successor Servicer in accordance with Section 8.02, the Backup
Servicer shall be responsible for the Servicer’s duties under this Agreement
except as specified in Section 8.02; provided, that the Backup Servicer shall
not be liable to the extent of the terminated Servicer’s failure to perform such
obligations.
     (b) The Backup Servicer and the Servicer, as applicable, shall have the
following duties: (i) within 45 days after the Closing Date, the Backup Servicer
shall conduct an initial on-site visit of the Servicer’s servicing operations,
(ii) within 90 days after the initial on-site visit described in clause
(i) above, the Backup Servicer shall have completed all data-mapping with
respect to the computer systems used by the Servicer to service the Receivables,
(iii) not less than once during any 12-month period, the Backup Servicer shall
conduct an on-site visit of the Servicer’s servicing operations, meeting with
appropriate operations personnel to discuss any changes in processes and
procedures that have occurred since the last on-site visit, and (iv) not less
than once during any 12-month period, the Backup Servicer shall update or amend
the data- mapping by effecting a data-map refresh; provided, however, that the
Backup Servicer shall only be required to effect a data-map refresh upon receipt
of written notice from the Servicer that one or more fields included in the CFSA
servicing system of record have been updated or amended. Each on-site visit
referred to in clause (iii) above shall be at the cost of CFSA.
     Section 4.02 Collection and Allocation of Receivable Payments. The Servicer
shall make reasonable efforts to collect all payments called for under the terms
and provisions of the Receivables as and when the same shall become due and
shall follow such collection procedures as it follows with respect to all
comparable automotive receivables that it services for itself or others. The
Servicer shall allocate collections between principal and interest in accordance
with the customary servicing procedures it follows with respect to all
comparable automotive receivables that it services for itself or others. The
Servicer may grant extensions, rebates or adjustments on a Receivable; provided,
however, that if the Servicer extends the date for final payment by the Obligor
of any Receivable beyond the Final Scheduled Maturity Date, it shall promptly
repurchase the Receivable from the Issuer in accordance with the terms of
Section 4.07. The Servicer may in its discretion waive any late payment charge
or any other fees that may be collected in the ordinary course of servicing a
Receivable. The Servicer shall not agree to any alteration of the interest rate
or the originally scheduled payments on any Receivable.
     Section 4.03 Realization upon Receivables. On behalf of the Issuer, the
Servicer shall use its best efforts, consistent with its customary servicing
procedures, to repossess or otherwise convert the ownership of the Financed
Vehicle securing any Receivable as to which the Servicer shall have determined
eventual payment in full is unlikely. The Servicer shall follow such customary
and usual practices and procedures as it shall deem necessary or advisable in
its

24



--------------------------------------------------------------------------------



 



servicing of automotive receivables, which may include reasonable efforts to
realize upon any recourse to Dealers and selling the Financed Vehicle at public
or private sale. The foregoing shall be subject to the provision that, in any
case in which the Financed Vehicle shall have suffered damage, the Servicer
shall not expend funds in connection with the repair or the repossession of such
Financed Vehicle unless it shall determine in its discretion that such repair
and/or repossession will increase the Liquidation Proceeds by an amount greater
than the amount of such expenses.
     Section 4.04 Physical Damage Insurance. The Servicer shall, in accordance
with its customary servicing procedures, require that each Obligor shall have
obtained physical damage insurance covering the Financed Vehicle as of the
execution of the Receivable.
     Section 4.05 Maintenance of Security Interests in Financed Vehicles. The
Servicer shall, in accordance with its customary servicing procedures, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Vehicle. The Servicer is hereby
authorized to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee in the event of the
relocation of a Financed Vehicle or for any other reason.
     Section 4.06 Covenants of Servicer. The Servicer shall not release the
Financed Vehicle securing any Receivable from the security interest granted by
such Receivable in whole or in part except in the event of payment in full by
the Obligor thereunder or repossession, nor shall the Servicer impair the rights
of the Issuer, the Indenture Trustee, the Certificateholders or the Noteholders
in such Receivable, nor shall the Servicer increase the number of scheduled
payments due under a Receivable.
     So long as CFSA is the Servicer, it shall do all things necessary to retain
“control” within the meaning of Section 9-105 of the UCC of each Receivable
constituting “electronic chattel paper” as defined in the UCC, including
maintaining in place the Chrysler Financial System and all related policies and
procedures and taking all action in compliance with such policies and
procedures, as described in the factual assumptions set forth in the opinion
letter of Milbank, Tweed, Hadley & McCloy LLP dated July 14, 2009 addressing the
issue of perfection by control of electronic chattel paper.
     Section 4.07 Purchase of Receivables upon Breach. The Servicer, the Backup
Servicer or the Owner Trustee shall inform the other party and the Indenture
Trustee and the Seller promptly, in writing, upon the discovery of any breach
pursuant to Section 4.02, 4.05 or 4.06. Unless the breach shall have been cured
by the last day of the second Collection Period following such discovery (or, at
the Servicer’s election, the last day of the first following Collection Period),
the Servicer shall purchase any Receivable materially and adversely affected by
such breach as of such last day. If the Servicer takes any action during any
Collection Period pursuant to Section 4.02 that impairs the rights of the
Issuer, the Indenture Trustee, the Certificateholders or the Noteholders in any
Receivable or as otherwise provided in Section 4.02, the Servicer shall purchase
such Receivable as of the last day of such Collection Period. In consideration
of the purchase of any such Receivable pursuant to either of the two preceding
sentences, the Servicer shall remit the Purchase Amount in the manner specified
in Section 5.04. Subject to Section 7.03, the sole remedy of the Backup
Servicer, the Issuer, the Owner Trustee, the Indenture Trustee, the
Certificateholders or the Noteholders with respect to a breach pursuant to
Section 4.02, 4.05 or 4.06 shall be to require the Servicer to purchase
Receivables pursuant to

25



--------------------------------------------------------------------------------



 



this Section. The Owner Trustee shall have no duty to conduct any affirmative
investigation as to the occurrence of any condition requiring the repurchase of
any Receivable pursuant to this Section.
     Section 4.08 Servicing Compensation. The Servicing Fee for a Payment Date
shall equal the product of (a) the Servicing Fee Rate (or, in the case of the
initial Collection Period, the product of (i) a fraction, the numerator of which
is equal to the number of days (based on a 30-day month) elapsed from and
excluding the Cutoff Date through the last day of such initial Collection Period
and the denominator of which is 360 and (ii) 1.00%), and (b) the Pool Balance as
of the first day of the preceding Collection Period (or as of the Cutoff Date in
the case of the first Payment Date). The Servicer shall also be entitled to all
late fees, prepayment charges, and other administrative fees or similar charges
allowed by applicable law with respect to the Receivables, collected (from
whatever source) on the Receivables, plus any reimbursement pursuant to the last
paragraph of Section 7.03. In addition, if a Person (other than the Backup
Servicer) becomes a successor Servicer, such Person may receive an Additional
Servicer Fee in an amount as may be determined pursuant to Section 8.02.
     Section 4.09 Servicer’s Certificate. Not later than 11:00 a.m. (New York
time) on each Payment Determination Date, the Servicer shall deliver to the
Owner Trustee, the Backup Servicer, each Paying Agent, the Indenture Trustee and
the Seller, with a copy to the Rating Agencies, a Servicer’s Certificate
containing all information necessary to make the distributions to be made on the
related Payment Date pursuant to Sections 5.05 and 5.06 for the related
Collection Period. Receivables to be purchased by the Servicer or to be
repurchased by the Seller shall be identified by the Servicer by account number
with respect to such Receivable (as specified in Schedule A).
     Section 4.10 Annual Statement as to Compliance; Item 1122 Servicing
Criteria Assessment; Notice of Default. (a) The Servicer shall deliver to the
Backup Servicer, the Owner Trustee and the Indenture Trustee, on or before
March 31 of each year beginning March 31, 2010 the following:
     (i) an Officer’s Certificate, dated as of December 31st of the preceding
year, stating that (x) a review of the activities of the Servicer during the
preceding 12-month period (or such shorter period in the case of the first such
Officer’s Certificate) and of its performance under this Agreement has been made
under such officers’ supervision and (y) to the best of such officers’
knowledge, based on such review, the Servicer has fulfilled all its obligations
under this Agreement in all material respects throughout such period or, if
there has been a failure to fulfill any such obligations in any material
respect, specifying each such failure known to such officer and the nature and
status thereof.
     (ii) the Servicing Criteria assessment required to be filed in respect of
the Issuer under the Exchange Act under Item 1122 of Regulation AB if periodic
reports under Section 15(d) of the Exchange Act, or any successor provision
thereto, were required to be filed in respect of the Issuer. Such report shall
be signed by an authorized officer of the Servicer and shall at a minimum
address each of the Servicing Criteria specified on a certification
substantially in the form of Appendix B hereto delivered to the Seller
concurrently with the execution of this Agreement. To the extent any of the
Servicing Criteria are not applicable to the Servicer, with respect to
asset-backed securities transactions taken as a whole involving the Servicer
that are backed by the

26



--------------------------------------------------------------------------------



 



same asset type as the Receivables, such report shall include such a statement
to that effect. The Seller, the Servicer and each of their respective officers
and directors shall be entitled to rely on each such servicing criteria
assessment.
     The Indenture Trustee, upon the written request of the Rating Agencies,
shall send a copy of such certificate, such assessment and the report referred
to in Section 4.11 to the Rating Agencies. A copy of such certificate, such
assessment and the report referred to in Section 4.11 may be obtained by any
Certificateholder, Noteholder or Note Owner by a request in writing to the Owner
Trustee addressed to the Corporate Trust Office. Upon the telephone request of
the Owner Trustee, the Indenture Trustee will promptly furnish the Owner Trustee
a list of Noteholders as of the date specified by the Owner Trustee.
     (b) The Servicer shall deliver to the Backup Servicer, the Owner Trustee,
the Indenture Trustee and the Rating Agencies, promptly after having obtained
knowledge thereof, but in no event later than five (5) Business Days thereafter,
written notice in an Officer’s Certificate of any event which with the giving of
notice or lapse of time, or both, would become a Servicer Default under
Section 8.01(a) or (b).
     (c) The Servicer shall cause each Reporting Subcontractor to deliver to the
Seller an assessment of compliance and accountants’ attestation as and when
provided in paragraph (a)(ii) of this Section 4.10 and Section 4.11. The
Servicer shall execute (provided the Servicer is not an Affiliate of the Seller)
(and shall cause each Reporting Subcontractor to execute) a reliance certificate
to enable the Certification Parties to rely upon each (i) annual report on
assessments of compliance with servicing criteria provided pursuant to this
Section 4.10 and (ii) accountants’ report provided pursuant to Section 4.11 and
shall include a certification that each such annual compliance statement or
report discloses any deficiencies or defaults described to the registered public
accountants of such Person to enable such accountants to render the report
provided for in Section 4.11.
     (d) In the event the Servicer, any subservicer or Reporting Subcontractor
is terminated or resigns during the term of this Agreement, such Person shall
provide the documents and information pursuant to this Section 4.10 and
Section 4.11 with respect to the period of time it was subject to this Agreement
or provided services with respect to the Issuer or the Receivables.
Notwithstanding anything to the contrary contained herein, if the Servicer has
exercised commercially reasonable efforts to obtain any assessment or
attestation required hereunder from a Reporting Subcontractor, the failure by
the Reporting Subcontractor to provide such attestation on or assessment shall
not constitute a breach hereunder by the Servicer.
     Section 4.11 Annual Independent Certified Public Accountants’ Report. The
Servicer shall cause a firm of independent certified public accountants, who may
also render other services to the Servicer or the Seller, to deliver to the
Backup Servicer, the Owner Trustee and the Indenture Trustee on or before
March 31 of each year, beginning March 31, 2010 with respect to the prior
calendar year (or such shorter period in the case of the first such report) the
attestation report that would be required to be filed in respect of the Issuer
under the Exchange Act if periodic reports under Section 15(d) of the Exchange
Act, or any successor provision thereto, were required to be filed in respect of
the Trust. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act,
including, without limitation that in the event that an overall opinion cannot
be expressed,

27



--------------------------------------------------------------------------------



 



such registered public accounting firm shall state in such report why it was
unable to express such an opinion.
     Section 4.12 Access to Certain Documentation and Information Regarding
Receivables. The Servicer shall provide to the Backup Servicer, the
Certificateholders and Noteholders access to the Receivable Files in such cases
where the Certificateholders or Noteholders shall be required by applicable
statutes or regulations to review such documentation. Access shall be afforded
without charge, but only upon reasonable request and during the normal business
hours at the offices of the Servicer. Nothing in this Section shall affect the
obligation of the Servicer to observe any applicable law prohibiting disclosure
of information regarding the Obligors and the failure of the Servicer to provide
access to information as a result of such obligation shall not constitute a
breach of this Section.
     Section 4.13 Servicer Expenses. The Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of independent accountants, taxes imposed on the
Servicer, expenses of the Backup Servicer, expenses incurred in connection with
distributions and reports to the Backup Servicer, the Certificateholders and
Noteholders and, so long as CFSA is the Servicer, the fees and expenses of the
Indenture Trustee and the Owner Trustee.
     Section 4.14 Appointment of Subservicer. The Servicer may at any time
appoint a subservicer to perform all or any portion of its obligations as
Servicer hereunder; provided, however, that the Rating Agency Condition shall
have been satisfied in connection therewith; and provided, further, that the
Servicer shall remain obligated and be liable to the Issuer, the Backup
Servicer, the Owner Trustee, the Indenture Trustee, the Certificateholders and
the Noteholders for the servicing and administering of the Receivables in
accordance with the provisions hereof without diminution of such obligation and
liability by virtue of the appointment of such subservicer and to the same
extent and under the same terms and conditions as if the Servicer alone were
servicing and administering the Receivables. The fees and expenses of the
subservicer shall be as agreed between the Servicer and its subservicer from
time to time, and none of the Issuer, the Backup Servicer, the Owner Trustee,
the Indenture Trustee, the Certificateholders or the Noteholders shall have any
responsibility therefor.
     Section 4.15 Monthly Tape. No later than the second Business Day after each
Payment Date, the Servicer shall deliver to the Backup Servicer a computer tape,
compact disc or other electronic transmission acceptable to the Backup Servicer
in a format acceptable to the Backup Servicer containing the information with
respect to the Receivables as of the last day of the preceding Collection Period
necessary for preparation of the Servicer’s Certificate relating to such Payment
Date (the “Monthly Tape”). The Backup Servicer shall confirm that the Monthly
Tape is in readable form. Other than the duties specifically set forth in this
Agreement, the Backup Servicer shall have no obligations under this Agreement,
including, without limitation, to supervise, verify, monitor or administer the
performance of the Servicer. The Backup Servicer shall have no liability for any
actions taken or omitted by the Servicer.

28



--------------------------------------------------------------------------------



 



ARTICLE V
Distributions; Reserve Account;
Statements to Noteholders
     Section 5.01 Establishment of Deposit Account. (a) The Servicer, for the
benefit of the Noteholders, shall cause to be established and maintained in the
name of the Indenture Trustee an Eligible Deposit Account (the “Deposit
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Noteholders. The Servicer shall cause to
be established the Note Principal Distribution Account and the Reserve Account
and shall name such accounts subaccounts to the Deposit Account.
     (b) Funds on deposit in the Deposit Account shall be invested (1) by the
Indenture Trustee in Eligible Investments selected in writing by the Servicer or
an investment manager selected by the Servicer or (2) by an investment manager
in Eligible Investments selected by such investment manager; provided that
(A) such investment manager shall be selected by the Servicer, (B) such
investment manager shall have agreed to comply with the terms of this Agreement
as it relates to investing such funds, (C) any investment so selected by such
investment manager shall be made in the name of the Indenture Trustee and shall
be settled by a Delivery to the Indenture Trustee that complies with the terms
of this Agreement as it relates to investing such funds, and (D) prior to the
settlement of any investment so selected by such investment manager the
Indenture Trustee shall affirm that such investment is an Eligible Investment.
The Servicer will direct all investments through written approval. In the event
the Indenture Trustee must invest funds on deposit in the Deposit Account, the
Indenture Trustee will follow the most recent written direction of the Servicer.
It is understood and agreed that the Indenture Trustee shall not be liable for
any loss arising from an investment in Eligible Investments made in accordance
with this Section 5.01(b). All such Eligible Investments shall be held by the
Indenture Trustee for the benefit of the Noteholders; provided, that on each
Payment Determination Date all interest and other investment income (net of
losses and investment expenses) on funds on deposit in the Deposit Account (to
the extent such interest and income is on deposit in the Deposit Account at the
end of the related Collection Period) shall be deemed to constitute a portion of
the Total Distribution Amount for the related Payment Date. Other than as
permitted by the Rating Agencies, funds on deposit in the Deposit Account shall
be invested in Eligible Investments that will mature on or before the next
Payment Date.
     (c) (i) The Indenture Trustee shall possess all right, title and interest
in all funds on deposit from time to time in the Deposit Account and in all
proceeds thereof (including all income thereon) and all such funds, investments,
proceeds and income shall be part of the Trust Estate. The Deposit Account shall
be under the sole dominion and control of the Indenture Trustee for the benefit
of the Noteholders. If, at any time, the Deposit Account ceases to be an
Eligible Deposit Account, the Indenture Trustee (or the Servicer on its behalf)
shall within 10 Business Days (or such longer period, not to exceed 30 calendar
days, as to which each Rating Agency may consent) establish a new Deposit
Account as an Eligible Deposit Account and shall transfer any cash and/or any
investments to such new Deposit Account.
     (ii) With respect to the Trust Account Property, the Indenture Trustee
agrees, by its acceptance hereof, that:

29



--------------------------------------------------------------------------------



 



     (A) any Trust Account Property that is held in deposit accounts shall be
held solely in the Eligible Deposit Accounts, subject to the last sentence of
Section 5.01(c)(i); and each such Eligible Deposit Account shall be subject to
the exclusive custody and control of the Indenture Trustee, and the Indenture
Trustee shall have sole signature authority with respect thereto;
     (B) any Trust Account Property that constitutes Physical Property described
in paragraph (a) of the definition of “Delivery” shall be held, pending maturity
or disposition, solely by the Indenture Trustee or a securities intermediary (as
such term is defined in Section 8-102 of the UCC) acting solely for the
Indenture Trustee;
     (C) any Trust Account Property that is a book-entry security held through
the Federal Reserve System pursuant to federal book-entry regulations shall be
maintained by the Indenture Trustee, pending maturity or disposition, through
continued book-entry registration of such Trust Account Property as described in
such paragraph;
     (D) any Trust Account Property that is an “uncertificated security” under
Article VIII of the UCC and that is not governed by clause (C) above shall be
maintained by the Indenture Trustee, pending maturity or disposition, through
continued registration of the Indenture Trustee’s (or its nominee’s) ownership
of such security; and
     (E) to the extent the Indenture Trustee is investing any Trust Account
Property in any Eligible Investment that is provided by the Indenture Trustee,
it shall cause such investment to be settled in accordance with the definition
of “Delivery”.
     (iii) The Servicer shall have the power, revocable by the Indenture Trustee
or by the Owner Trustee with the consent of the Indenture Trustee, to instruct
the Indenture Trustee to make withdrawals and payments from the Deposit Account
for the purpose of permitting the Servicer to carry out its respective duties
hereunder or permitting the Indenture Trustee to carry out its duties under the
Indenture.
     Section 5.02 Collections. Subject to the continued satisfaction of the
commingling conditions described below, the Servicer shall remit to the Deposit
Account all payments by or on behalf of the Obligors with respect to the
Receivables (other than Purchased Receivables), all Liquidation Proceeds
(including Recoveries) collected during the related Collection Period, prior to
11:00 a.m. (New York time) on the Business Day preceding the related Payment
Date. Notwithstanding the foregoing, if any of the commingling conditions ceases
to be met, the Servicer shall remit to the Deposit Account all payments by or on
behalf of the Obligors with respect to the Receivables (other than Purchased
Receivables) and all Liquidation Proceeds within two Business Days of receipt
thereof. The commingling conditions are as follows: (i) CFSA must be the
Servicer, (ii) no Servicer Default shall have occurred and be continuing and
(iii) (x) CFSA must maintain a short-term rating of at least “A-1” by Standard &
Poor’s and “F-1” by Fitch or (y) if daily remittances occur hereunder, prior to
ceasing daily remittances, the Rating Agency Condition shall have been satisfied
(and any conditions or limitations imposed by the Rating Agencies in connection
therewith are complied with). Notwithstanding anything

30



--------------------------------------------------------------------------------



 



herein to the contrary, so long as CFSA is the Servicer, CFSA may withhold from
the deposit into the Deposit Account any amounts indicated on the related
Servicer’s Certificate as being due and payable to CFSA or the Seller and pay
such amounts directly to CFSA or the Seller, as applicable. For purposes of this
Article V, the phrase “payments by or on behalf of Obligors” shall mean payments
made with respect to the Receivables by Persons other than the Servicer or the
Seller. In the event the commingling conditions cease to be met, the Servicer
shall make daily remittance of collections to the Deposit Account within two
Business Days of receipt thereof; provided, however, daily remittance may
commence no later than five Business Days following a reduction of CFSA’s
short-term ratings below “F1” by Fitch or “A-1” by Standard & Poor’s.
     Section 5.03 Application of Collections. All collections for the Collection
Period shall be applied by the Servicer as follows:
     With respect to each Receivable (other than a Purchased Receivable),
payments by or on behalf of the Obligor shall be applied to interest and
principal in accordance with the Simple Interest Method.
     Section 5.04 Additional Deposits. The Servicer and the Seller shall deposit
or cause to be deposited in the Deposit Account the aggregate Purchase Amount
with respect to Purchased Receivables and the Servicer shall deposit therein all
amounts to be paid under Section 9.01. The Servicer will deposit the aggregate
Purchase Amount with respect to Purchased Receivables when such obligations are
due, unless the Servicer shall not be required to make daily deposits pursuant
to Section 5.02. All such other deposits shall be made on the Payment
Determination Date for the related Collection Period.
     Section 5.05 Distributions.
     (a) (i) On each Payment Determination Date, the Servicer shall calculate
all amounts required to be distributed to the Noteholders and all amounts to be
allocated within the Deposit Account as described below. For purposes of this
Section, the Servicing Fee and Backup Servicer Fee for the related Payment Date
and any previously unpaid Servicing Fees and Backup Servicer Fees, plus any
amounts due in connection with indemnification of any successor Servicer
(including, if the Backup Servicer is the successor Servicer, any amounts due to
the Backup Servicer and not paid by CFSA pursuant to Section 7.03(a) or
(b) hereof) and any unreimbursed Transition Costs due in connection with a
transfer of servicing, provided however, that aggregate payments for such
indemnification amounts and any Transition Costs pursuant to Section
5.05(a)(ii)(B) since the Closing Date shall not exceed $175,000, shall be
deducted from the Total Distribution Amount at any time on or prior to the
Payment Date.
     (ii) Subject to Section 5.04(b) of the Indenture and as further provided in
clause (iii) below, on each Payment Date the Servicer shall instruct the
Indenture Trustee (based on the information contained in the Servicer’s
Certificate delivered on the related Payment Determination Date pursuant to
Section 4.09) to distribute the following allocations and credits by 11:00 a.m.
(New York time), to the extent of the Total Distribution Amount (net of amounts
distributed pursuant to the preceding clause (i) of this Section 5.05(a)), in
the following order of priority:

31



--------------------------------------------------------------------------------



 



     (A) allocate to the Servicer, to the extent not deducted from the Total
Distribution Amount, the Servicing Fee for the related Payment Date and any
previously unpaid Servicing Fees;
     (B) allocate pro rata, to the extent not deducted from the Total
Distribution Amount, (i) to the Backup Servicer, the Backup Servicer Fee for the
related Payment Date and any previously unpaid Backup Servicer Fees, (ii) any
amounts due and unpaid in connection with indemnification of any successor
Servicer (including, if the Backup Servicer is the successor Servicer, any
amounts due to the Backup Servicer and not paid by CFSA pursuant to
Section 7.03(a) or (b) hereof) and any unreimbursed Transition Costs due in
connection with a transfer of servicing; provided, however, that aggregate
payments for such indemnification amounts and any Transition Costs pursuant to
this Section 5.05(a)(ii)(B) since the Closing Date shall not exceed $175,000,
and (iii) if CFSA is not the Servicer, to the Indenture Trustee and the Owner
Trustee, all fees and expenses then due and unpaid;
     (C) allocate to the Class A Noteholders for distribution pursuant to
Section 8.02 of the Indenture an amount equal to the accrued and unpaid interest
due on the Class A Notes on such Payment Date;
     (D) credit the Priority Principal Distribution Amount to the Note Principal
Distribution Account;
     (E) allocate to the Reserve Account the amount required, if any, such that
the amount therein is the Specified Reserve Amount;
     (F) credit an amount equal to (x) the Required Principal Distribution
Amount minus (y) the Priority Principal Distribution Amount, to the Note
Principal Distribution Account;
     (G) allocate pro rata (i) to any successor Servicer (including the Backup
Servicer as successor Servicer) all indemnities of such successor Servicer then
due and unpaid and (ii) pro rata to the Indenture Trustee and the Owner Trustee
all indemnities of the Indenture Trustee and Owner Trustee then due and unpaid;
     (H) allocate to any successor Servicer (other than the Backup Servicer) the
Additional Servicing Fee, if any; and
     (I) allocate to the Holders of the Class B Notes such net Total
Distribution Amount remaining after the application of clauses (A), (B), (C),
(D), (E), (F), (G) and (H).
     (iii) In the event the Net Credit Loss Percentage for any preceding
Collection Period exceeded 5.00% or if payment of the Notes has been accelerated
and such declaration of acceleration has not been rescinded in accordance with
the Indenture, then such Total Distribution Amount shall be applied in
accordance with Section 5.04(b) of the Indenture.

32



--------------------------------------------------------------------------------



 



     (b) On each Payment Date the amounts credited to the Note Principal
Distribution Account shall be applied in accordance with Section 8.02(c)(v) of
the Indenture.
     Section 5.06 Reserve Account. (a) On the Closing Date, the Owner Trustee
will deposit, on behalf of the Seller, the Reserve Account Initial Deposit into
the Deposit Account from the net proceeds of the sale of the Notes which amount
shall be allocated to the Reserve Account.
     (b) [RESERVED]
     (c) (i) In the event that the Total Distribution Amount (after the payment
of the amounts specified in Section 5.05(a)(i) and in clauses (A) and (B) of
Section 5.05(a)(ii)) with respect to any Collection Period is less than the
accrued and unpaid interest on the Senior Notes on a Payment Date, the Servicer
shall instruct the Indenture Trustee to withdraw from the Reserve Account on
such Payment Date an amount equal to such deficiency, to the extent of funds
available therein, and allocate such amount for distribution to the Noteholders
of Senior Notes.
     (ii) In the event that the amount allocated for distribution to the
Noteholders pursuant to Sections 5.05(a)(ii)(D) and (F) is insufficient to make
payments of principal on (A) the Class A-1 Notes so that the Outstanding Amount
of the Class A-1 Notes equals zero on the Class A-1 Final Scheduled Payment
Date; (B) the Class A-2 Notes so that the Outstanding Amount of the Class A-2
Notes equals zero on the Class A-2 Final Scheduled Payment Date; or (C) the
Class A-3 Notes so that the Outstanding Amount of the Class A-3 Notes equals
zero on the Class A-3 Final Scheduled Payment Date, the Servicer shall instruct
the Indenture Trustee to withdraw from the Reserve Account on such Class Final
Scheduled Payment Date an amount equal to such deficiency, to the extent of
funds available therein, and allocate such amount for distribution to the
related Noteholders in accordance with this Agreement and the Indenture.
     (iii) In the event that the Outstanding Amount of the Senior Notes exceeds
the Related Pool Balance, the Servicer shall instruct the Indenture Trustee to
withdraw from the Reserve Account on the related Payment Date an amount equal to
such excess, to the extent of funds available therein, and allocate such amount
for distribution to the Holders of the Senior Notes.
     (d) Subject to Section 9.01, amounts will continue to be applied pursuant
to Section 5.05(a) following payment in full of the Outstanding Amount of the
Senior Notes until the Pool Balance is reduced to zero. Following the payment in
full of the aggregate Outstanding Amount of the Senior Notes and of all other
amounts owing or to be distributed hereunder or under the Indenture or the Trust
Agreement to the Holders of the Senior Notes, any amount then allocated to the
Reserve Account shall be distributed to Holders of the Class B Notes.
     Section 5.07 Statements to Noteholders. On each Payment Date, the Servicer
shall make available via its website to the Noteholders, Owner Trustee and the
Rating Agencies and provide to the Indenture Trustee, the Backup Servicer and
each Paying Agent a statement substantially in the form of Exhibit A, setting
forth at least the following information as to the Notes, to the extent
applicable, provided that the obligation under this Section 5.07 may be

33



--------------------------------------------------------------------------------



 



satisfied by making available via its website to the Noteholders the Servicer’s
Certificate delivered pursuant to Section 4.09:
     (i) the amount of such distribution allocable to principal allocable to
each Class of Senior Notes;
     (ii) the amount of such distribution allocable to interest allocable to
each Class of Senior Notes;
     (iii) the amount of such distribution allocable to amounts allocable to the
Class B Notes;
     (iv) the outstanding principal amount of each Class of Notes as of the
close of business on the last day of the preceding Collection Period, after
giving effect to payments allocated to principal reported under clause
(i) above;
     (v) the amount of the Servicing Fee paid to the Servicer with respect to
the related Collection Period;
     (vi) the amount of the Backup Servicer Fee and the amount of any Transition
Costs paid to the successor Servicer, if any, with respect to the related
Collection Period;
     (vii) the amount of any indemnities, fees and expenses paid out of the
Total Distribution Amount to the Backup Servicer, Indenture Trustee or Owner
Trustee, if any, with respect to the related Collection Period
     (viii) the amount of the Additional Servicing Fee, if any, paid to a
successor Servicer with respect to the related Collection Period;
     (ix) the balance of and amount allocated to the Reserve Account on such
Payment Determination Date after giving effect to allocations thereto and
withdrawals therefrom to be made on the next following Payment Date, if any;
     (x) the Pool Balance as of the close of business on the last day of the
related Collection Period;
     (xi) the amount of Net Credit Losses, if any, for the related Collection
Period; and
     (xii) the aggregate Principal Balance of Purchased Receivables, if any,
that were purchased by the Seller or the Servicer for the related Collection
Period.
     Each amount set forth on the Payment Date statement under clauses (i),
(ii) or (iv) above shall be expressed as a dollar amount per $1,000 of original
principal amount of a Note.
     Section 5.08 Net Deposits. As an administrative convenience, unless the
Servicer is required to remit collections daily, the Servicer will be permitted
to make the deposit of collections on the Receivables and Purchase Amounts for
the Collection Period net of distributions to be made to the Servicer with
respect to the Collection Period. The Servicer,

34



--------------------------------------------------------------------------------



 



however, will account to the Owner Trustee, the Indenture Trustee, the Backup
Servicer and the Noteholders as if all deposits, distributions and transfers
were made individually.
ARTICLE VI
The Seller
     Section 6.01 Representations of Seller. The Seller makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.
     (a) Organization and Good Standing. The Seller is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Michigan, with the power and authority as a limited liability
company to own its properties and to conduct its business as such properties are
currently owned and such business is presently conducted, and had at all
relevant times, and has, the power, authority and legal right to acquire and own
the Receivables.
     (b) Due Qualification. The Seller is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals, in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications.
     (c) Power and Authority. The Seller has the power and authority as a
limited liability company to execute and deliver this Agreement and to carry out
its terms; the Seller has full power and authority to sell and assign the
property to be sold and assigned to and deposited with the Issuer, and the
Seller shall have duly authorized such sale and assignment to the Issuer by all
necessary action as a limited liability company; and the execution, delivery and
performance of this Agreement has been duly authorized by the Seller by all
necessary action as a limited liability company.
     (d) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Seller enforceable in accordance with its terms.
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time) a default under, the articles of organization
or operating agreement of the Seller, or any indenture, agreement or other
instrument to which the Seller is a party or by which it is bound; or result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement or other instrument (other than
pursuant to this Agreement and the Basic Documents); or violate any law or, to
the best of the Seller’s knowledge, any order, rule or regulation applicable to
the Seller of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties.

35



--------------------------------------------------------------------------------



 



     (f) No Proceedings. To the Seller’s best knowledge, there are no
proceedings or investigations pending or threatened before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Seller or its properties: (i) asserting the invalidity of
this Agreement, the Indenture or any of the other Basic Documents, the Notes or
the Certificates, (ii) seeking to prevent the issuance of the Notes or the
Certificates or the consummation of any of the transactions contemplated by this
Agreement, the Indenture or any of the other Basic Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by the Seller of its obligations under, or the validity or
enforceability of, this Agreement, the Indenture, any of the other Basic
Documents, the Notes or the Certificates or (iv) which might adversely affect
the federal or state income tax attributes of the Notes or the Certificates.
     (g) No Consents. The Seller is not required to obtain any consent, license,
approval or authorization, or registration or declaration with, any governmental
authority, bureau or agency in connection with the execution, delivery,
performance, validity or enforceability of this Agreement which has not already
been obtained.
     Section 6.02 Preservation of Existence; Transactions with Affiliates.
During the term of this Agreement, the Seller will keep in full force and effect
its existence and rights as a limited liability company (or another legal
entity) under the laws of the jurisdiction of its organization and will obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Basic Documents and each other instrument
or agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby. In addition, all
transactions and dealings between the Seller and its Affiliates will be
conducted on an arm’s-length basis.
     Section 6.03 Liability of Seller; Indemnities. The Seller shall be liable
in accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement:
     (a) The Seller shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Company and the Backup Servicer and
any of the officers, directors, employees and agents of the Issuer, the Owner
Trustee, the Indenture Trustee and the Backup Servicer from and against any
taxes that may at any time be asserted against any such Person with respect to
the transactions contemplated herein and in the Basic Documents, including any
sales, gross receipts, general corporation, tangible personal property,
privilege or license taxes (but, in the case of the Issuer, not including any
taxes asserted with respect to, and as of the date of, the sale of the
Receivables to the Issuer or the issuance and original sale of the Certificates
and the Notes, or asserted with respect to ownership of the Receivables, or
federal or other income taxes arising out of distributions on the Certificates
or the Notes) and costs and expenses in defending against the same.
     (b) The Seller shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Backup Servicer, the Company, the
Certificateholders and the Noteholders and any of the officers, directors,
employees and agents of the Issuer, the Owner Trustee, the Indenture Trustee and
the Backup Servicer

36



--------------------------------------------------------------------------------



 



from and against any loss, liability or expense incurred by reason of (i) the
Seller’s willful misfeasance, bad faith or negligence in the performance of its
duties under this Agreement, or by reason of reckless disregard of its
obligations and duties under this Agreement and (ii) the Seller’s or the
Issuer’s violation of federal or state securities laws in connection with the
offering and sale of the Notes and the Certificates.
     (c) The Seller shall indemnify, defend and hold harmless the Owner Trustee
the Indenture Trustee and the Backup Servicer and their respective officers,
directors, employees and agents from and against all costs, expenses, losses,
claims, damages and liabilities arising out of or incurred in connection with
the acceptance or performance of the trusts and duties herein and in the Trust
Agreement contained, in the case of the Owner Trustee, and in the Indenture
contained, in the case of the Indenture Trustee, except to the extent that such
cost, expense, loss, claim, damage or liability: (i) in the case of the Owner
Trustee, shall be due to the willful misfeasance, bad faith or negligence
(except for errors in judgment) of the Owner Trustee or, in the case of the
Indenture Trustee, shall be due to the willful misfeasance, bad faith or
negligence (except for errors in judgment) of the Indenture Trustee; or (ii) in
the case of the Backup Servicer, shall be due to the willful misfeasance, bad
faith or negligence (except for errors in judgment) of the Backup Servicer; or
(iii) in the case of the Owner Trustee, shall arise from the breach by the Owner
Trustee of any of its representations or warranties set forth in Section 7.03 of
the Trust Agreement; or (iv) in the case of the Indenture Trustee, shall arise
from the breach by the Indenture Trustee of any of its representations or
warranties set forth in the Indenture; or (iv) in the case of the Backup
Servicer, shall arise from the breach by the Backup Servicer of any of its
representations or warranties set forth in this Agreement.
     (d) The Seller shall pay any and all taxes levied or assessed upon all or
any part of the Owner Trust Estate.
     Indemnification under this Section shall survive the resignation or removal
of the Owner Trustee, the Indenture Trustee or the Backup Servicer and the
termination of this Agreement and shall include reasonable fees and expenses of
counsel and expenses of litigation. If the Seller shall have made any indemnity
payments pursuant to this Section and the Person to or on behalf of whom such
payments are made thereafter shall collect any of such amounts from others, such
Person shall promptly repay such amounts to the Seller, without interest.
     Section 6.04 Merger or Consolidation of, or Assumption of Obligations of,
Seller. Any Person (a) into which the Seller may be merged or consolidated,
(b) which may result from any merger or consolidation to which the Seller shall
be a party or (c) which may succeed to the properties and assets of the Seller
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Seller under this
Agreement, shall be the successor to the Seller hereunder without the execution
or filing of any document or any further act by any of the parties to this
Agreement; provided, however, that (i) immediately after giving effect to such
transaction, no representation or warranty made pursuant to Section 3.01 shall
have been breached and no Servicer Default, and no event that, after notice or
lapse of time, or both, would become a Servicer Default shall have occurred and
be continuing, (ii) the Seller shall have delivered to the Owner Trustee, the
Indenture Trustee and the Backup Servicer an Officer’s Certificate and an
Opinion of Counsel each stating that such consolidation, merger or succession
and such agreement of assumption comply with this Section and that all
conditions precedent, if any, provided for in this Agreement relating to such

37



--------------------------------------------------------------------------------



 



transaction have been complied with, (iii) the Rating Agency Condition shall
have been satisfied with respect to such transaction and (iv) the Seller shall
have delivered to the Owner Trustee, the Indenture Trustee and the Backup
Servicer an Opinion of Counsel either (A) stating that, in the opinion of such
counsel, all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary fully to preserve and
protect the interest of the Owner Trustee and Indenture Trustee, respectively,
in the Receivables and reciting the details of such filings, or (B) stating
that, in the opinion of such counsel, no such action shall be necessary to
preserve and protect such interests. Notwithstanding anything herein to the
contrary, the execution of the foregoing agreement of assumption and compliance
with clauses (i), (ii), (iii) and (iv) above shall be conditions to the
consummation of the transactions referred to in clauses (a), (b) or (c) above.
     Section 6.05 Limitation on Liability of Seller and Others. The Seller and
any director, officer, employee or agent of the Seller may rely in good faith on
the advice of counsel or on any document of any kind, prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.
The Seller shall not be under any obligation to appear in, prosecute or defend
any legal action that shall not be incidental to its obligations under this
Agreement, and that in its opinion may involve it in any expense or liability.
     Section 6.06 Seller May Own Notes. The Seller and any Affiliate thereof may
in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as expressly provided herein or in any Basic Document. The
Seller shall not own any Notes unless the Rating Agency Condition is satisfied.
ARTICLE VII
The Servicer and the Backup Servicer
     Section 7.01 Representations of Servicer. The Servicer makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.
     (a) Organization and Good Standing. The Servicer is duly organized and
validly existing as a limited liability company in good standing under the laws
of the state of its formation, with the power and authority as a limited
liability company to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted, and had
at all relevant times, and has, the power, authority and legal right to acquire,
own, sell and service the Receivables and to hold the Receivable Files as
custodian.
     (b) Due Qualification. The Servicer is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals, in all jurisdictions in which the ownership or
lease of property or the conduct of its business (including the servicing of the
Receivables as required by this Agreement) shall require such qualifications.

38



--------------------------------------------------------------------------------



 



     (c) Power and Authority. The Servicer has the power and authority as a
limited liability company to execute and deliver this Agreement and to carry out
its terms; and the execution, delivery and performance of this Agreement has
been duly authorized by the Servicer by all necessary action as a limited
liability company.
     (d) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Servicer enforceable in accordance with its terms.
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the articles of
organization or operating agreement of the Servicer, or any indenture, agreement
or other instrument to which the Servicer is a party or by which it is bound; or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than this Agreement); or violate any law or, to the best of the
Servicer’s knowledge, any order, rule or regulation applicable to the Servicer
of any court or of any federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Servicer or
its properties.
     (f) No Proceedings. To the Servicer’s best knowledge, there are no
proceedings or investigations pending or threatened before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Servicer or its properties: (i) asserting the invalidity
of this Agreement, the Indenture, any of the other Basic Documents or the Notes,
(ii) seeking to prevent the issuance of the Notes or the consummation of any of
the transactions contemplated by this Agreement, the Indenture or any of the
other Basic Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement, the
Indenture, any of the other Basic Documents or the Notes or (iv) relating to the
Servicer and which might adversely affect the federal or state income tax
attributes of the Notes.
     (g) No Insolvent Obligors. As of the related Cutoff Date, no Obligor on a
Receivable is shown on the Receivable Files as the subject of a bankruptcy
proceeding.
     (h) No Consents. The Servicer is not required to obtain any consent,
license, approval or authorization, or registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Agreement which has
not already been obtained.
     Section 7.02 Representations of Backup Servicer. The Backup Servicer makes
the following representations on which the Issuer is deemed to have relied in
acquiring the Receivables. The representations speak as of the execution and
delivery of this Agreement and as of the Closing Date, and shall survive the
sale of the Receivables to the Issuer and the pledge thereof to the Indenture
Trustee pursuant to the Indenture.
     (a) Organization and Good Standing. The Backup Servicer is duly organized
and validly existing as a limited liability company in good standing under the
laws of the state of its formation, with the power and authority as a limited
liability company to own

39



--------------------------------------------------------------------------------



 



its properties and to conduct its business as such properties are currently
owned and such business is presently conducted, and had at all relevant times,
and has, the power, authority and legal right to acquire, own, sell and service
the Receivables and to hold the Receivable Files as custodian.
     (b) Due Qualification. The Backup Servicer is duly qualified to do
business, is in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business (including the servicing of the Receivables as
required by this Agreement) shall require such qualifications.
     (c) Power and Authority. The Backup Servicer has the power and authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Backup Servicer by all necessary action.
     (d) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Backup Servicer enforceable in accordance with its
terms.
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the articles of
organization or operating agreement of the Servicer, or any indenture, agreement
or other instrument to which the Backup Servicer is a party or by which it is
bound; or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument (other than this Agreement); or violate any law or, to the best of
the Backup Servicer’ knowledge, any order, rule or regulation applicable to the
Backup Servicer of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Backup Servicer or its properties.
     (f) No Proceedings. To the Backup Servicer’s best knowledge, there are no
proceedings or investigations pending or threatened before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Backup Servicer or its properties: (i) asserting the
invalidity of this Agreement, the Indenture, any of the other Basic Documents or
the Notes, (ii) seeking to prevent the issuance of the Notes or the consummation
of any of the transactions contemplated by this Agreement, the Indenture or any
of the other Basic Documents, (iii) seeking any determination or ruling that
might materially and adversely affect the performance by the Backup Servicer of
its obligations under, or the validity or enforceability of, this Agreement, the
Indenture, any of the other Basic Documents or the Notes or (iv) relating to the
Backup Servicer and which might adversely affect the federal or state income tax
attributes of the Notes.
     (g) No Consents. The Backup Servicer is not required to obtain any consent,
license, approval or authorization, or registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Agreement which has
not already been obtained.

40



--------------------------------------------------------------------------------



 



     Section 7.03 Indemnities of Servicer and Backup Servicer. The Servicer
shall be liable in accordance herewith only to the extent of the obligations
specifically undertaken by the Servicer under this Agreement:
     (a) The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Backup Servicer, the Noteholders, the
Certificateholders and the Seller and any of the officers, directors, employees
and agents of the Issuer, the Owner Trustee, the Indenture Trustee and the
Backup Servicer from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from the use, ownership or
operation by the Servicer or any Affiliate thereof of a Financed Vehicle.
     (b) The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Backup Servicer, the Seller, the
Certificateholders and the Noteholders and any of the officers, directors,
employees and agents of the Issuer, the Owner Trustee, the Indenture Trustee and
the Backup Servicer from and against any and all costs, expenses, losses,
claims, damages and liabilities to the extent that such cost, expense, loss,
claim, damage or liability arose out of, or was imposed upon any such Person
through, the negligence, willful misfeasance or bad faith of the Servicer in the
performance of its duties under this Agreement or by reason of reckless
disregard of its obligations and duties under this Agreement.
     (c) The Backup Servicer shall indemnify, defend and hold harmless the
Issuer, the Owner Trustee, the Indenture Trustee, the Servicer, the Seller, the
Certificateholders and the Noteholders and any of the officers, directors,
employees and agents of the Issuer, the Owner Trustee, the Indenture Trustee and
the Servicer from and against any and all costs, expenses, losses, claims,
damages and liabilities to the extent that such cost, expense, loss, claim,
damage or liability arose out of, or was imposed upon any such Person through,
the negligence, willful misfeasance or bad faith of the Backup Servicer in the
performance of its duties under this Agreement or by reason of reckless
disregard of its obligations and duties under this Agreement.
     For purposes of clauses (a) and (b) of this Section, in the event of the
termination of the rights and obligations of CFSA (or any successor thereto
pursuant to Section 7.04) as Servicer pursuant to Section 8.01, or a resignation
by such Servicer pursuant to this Agreement, such Servicer shall be deemed to be
the Servicer pending appointment of a successor Servicer (other than the
Indenture Trustee) pursuant to Section 8.02.
     Indemnification under this Section shall survive the resignation or removal
of the Owner Trustee, the Indenture Trustee or the Backup Servicer or the
termination of this Agreement and shall include reasonable fees and expenses of
counsel and expenses of litigation. If the Servicer or Backup Servicer shall
have made any indemnity payments pursuant to this Section and the Person to or
on behalf of whom such payments are made thereafter collects any of such amounts
from others, such Person shall promptly repay such amounts to the Servicer or
Backup Servicer, as applicable, without interest.
     Section 7.04 Merger or Consolidation of, or Assumption of Obligations of,
Servicer or Backup Servicer. Any Person (a) into which the Servicer may be
merged or consolidated, (b) which may result from any merger or consolidation to
which the Servicer shall be a party,

41



--------------------------------------------------------------------------------



 



(c) which may succeed to the properties and assets of the Servicer substantially
as a whole or (d) with respect to the Servicer’s obligations hereunder, which
Person in any of the foregoing cases is an Eligible Servicer and executes an
agreement of assumption to perform every obligation of the Servicer hereunder,
shall be the successor to the Servicer under this Agreement without further act
on the part of any of the parties to this Agreement; provided, however, that
(i) immediately after giving effect to such transaction, no Servicer Default and
no event which, after notice or lapse of time, or both, would become a Servicer
Default shall have occurred and be continuing, (ii) the Servicer shall have
delivered to the Owner Trustee, the Indenture Trustee and the Backup Servicer an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section and that all conditions precedent provided for in this Agreement
relating to such transaction have been complied with, (iii) the Rating Agency
Condition shall have been satisfied with respect to such transaction,
(iv) immediately after giving effect to such transaction, the successor to the
Servicer shall become the Administrator under the Administration Agreement in
accordance with Section 8 of such agreement and (v) the Servicer shall have
delivered to the Owner Trustee, the Indenture Trustee and the Backup Servicer an
Opinion of Counsel stating that, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary fully to preserve and protect the
interest of the Owner Trustee and the Indenture Trustee, respectively, in the
Receivables and reciting the details of such filings or (B) no such action shall
be necessary to preserve and protect such interests. Notwithstanding anything
herein to the contrary, the execution of the foregoing agreement of assumption
and compliance with clauses (i), (ii), (iii), (iv) and (v) above shall be
conditions to the consummation of the transactions referred to in clause (a),
(b) or (c) above. The Servicer shall provide the Seller in writing such
information as reasonably requested by the Seller to comply with its Exchange
Act reporting obligations with respect to a successor Servicer.
     Any Person (x) into which the Backup Servicer shall be merged or
consolidated, (y) resulting from any merger, conversion or consolidation to
which the Backup Servicer shall be a party or (z) that shall succeed by purchase
and assumption to all or substantially all of the business of the Backup
Servicer, which Person in any of the foregoing cases is an Eligible Servicer and
executes an agreement of assumption to perform every obligation of the Backup
Servicer under this Agreement, shall be the successor to the Backup Servicer
under this Agreement without the execution or filing of any other document or
any further act on the part of any of the parties to this Agreement.
     Section 7.05 Limitation on Liability of Servicer, Backup Servicer and
Others.
     (a) Neither the Servicer nor the Backup Servicer nor any of the managers,
officers, employees or agents of the Servicer or the Backup Servicer shall be
under any liability to the Issuer, the Noteholders or the Certificateholders,
except as provided under this Agreement, for any action taken or for refraining
from the taking of any action pursuant to this Agreement or for errors in
judgment; provided, however, that this provision shall not protect the Servicer
or the Backup Servicer or any such Person against any liability that would
otherwise be imposed by reason of willful misfeasance, bad faith or negligence
in the performance of duties or by reason of reckless disregard of obligations
and duties under this Agreement. The Servicer and the Backup Servicer, and their
respective managers, officers, employees and agent, may rely in good faith on
any document of any kind prima facie properly executed and submitted by any
person respecting any matters arising under this Agreement.

42



--------------------------------------------------------------------------------



 



     (b) Except as provided in this Agreement, neither the Servicer nor Backup
Servicer shall be under any obligation to appear in, prosecute or defend any
legal action that shall not be incidental to its duties to service the
Receivables in accordance with this Agreement and that in its opinion may
involve it in any expense or liability; provided, however, that the Servicer or
Backup Servicer may undertake any reasonable action that it may deem necessary
or desirable in respect of this Agreement and the Basic Documents and the rights
and duties of the parties to this Agreement and the Basic Documents and the
interests of the Noteholders and the Certificateholders under this Agreement and
the Basic Documents.
     (c) The Backup Servicer shall not be liable for any obligation of the
Servicer contained in this Agreement or for any errors of the Servicer contained
in any computer tape, certificate or other data or document delivered to the
Backup Servicer hereunder or on which the Backup Servicer must rely in order to
perform its obligations hereunder, and the Owner Trustee, the Indenture Trustee
and the Noteholders shall look only to the Servicer to perform such obligations.
The Owner Trustee, the Indenture Trustee, the Backup Servicer and the
Noteholders shall have no responsibility and shall not be in default hereunder
or incur any liability for any failure, error, malfunction or delay in carrying
out any of their respective duties under this Agreement if such failure, error,
malfunction or delay results from the Backup Servicer acting in accordance with
information prepared or supplied by a Person other than the Backup Servicer (or
its contractual agents) or the failure of any such other Person to prepare or
provide such information. The Backup Servicer shall have no responsibility,
shall not be in default and shall incur no liability for (i) any act or failure
to act of any third party (other than its contractual agents), including the
Servicer or the Noteholders, (ii) any inaccuracy or omission in a notice or
communication received by the Backup Servicer from any third party (other than
its contractual agents), (iii) the invalidity or unenforceability of any
Receivable under applicable law, (iv) the breach or inaccuracy of any
representation or warranty made with respect to any Receivable, or (v) the acts
or omissions of any successor Backup Servicer.
     (d) The parties expressly acknowledge and consent to Wells Fargo, acting in
the dual capacity of Backup Servicer and Indenture Trustee and in the possible
dual capacity of successor Servicer and Indenture Trustee. Wells Fargo, may, in
such dual or other capacity, discharge its separate functions fully, without
hindrance or regard to conflict of interest principles, duty of loyalty
principles or other breach of fiduciary duties to the extent that any such
conflict or breach arises from the performance by Wells Fargo, of express duties
set forth in this Agreement in any of such capacities, all of which defenses,
claims or assertions are hereby expressly waived by the other parties hereto and
the Noteholders except in the case of gross negligence and willful misconduct by
Wells Fargo.
     Section 7.06 Servicer and Backup Servicer Not to Resign.
     (a) Subject to the provisions of Section 7.04, CFSA shall not resign from
the obligations and duties hereby imposed on it as Servicer under this Agreement
except upon a determination that the performance of its duties under this
Agreement shall no longer be permissible under applicable law and cannot be
cured. Notice of any such determination permitting the resignation of CFSA shall
be communicated to the Owner Trustee, the Indenture Trustee and the Backup
Servicer at the earliest practicable time (and, if such communication is not in
writing, shall be confirmed in writing at the earliest practicable time) and any
such determination shall be evidenced by an Opinion of Counsel to such effect
delivered to the Owner Trustee, the Indenture Trustee and the Backup Servicer
concurrently with or promptly after such

43



--------------------------------------------------------------------------------



 



notice. No such resignation shall become effective until the Backup Servicer or
a successor Servicer shall (i) have assumed the responsibilities and obligations
of CFSA in accordance with Section 8.02, (ii) have become the Administrator
under the Administration Agreement in accordance with Section 8 of such
Agreement and (iii) have provided in writing the information reasonably
requested by the Seller to comply with its reporting obligations under the
Exchange Act with respect to a successor Servicer.
     (b) Subject to the provisions of Section 7.04, the Backup Servicer shall
not resign from its obligations and duties under this Agreement except upon a
determination that the performance of its duties is no longer permissible under
applicable law. Any such determination permitting the resignation of the Backup
Servicer shall be evidenced by an Opinion of Counsel to such effect delivered to
the Servicer, the Owner Trustee and the Indenture Trustee. No such resignation
shall become effective until an entity acceptable to the Holders of Notes
evidencing not less than a majority of the Outstanding Amount of the Notes shall
have assumed the responsibilities and obligations of the Backup Servicer;
provided, however, that (i) in the event a successor Backup Servicer is not
appointed within sixty (60) days after the Backup Servicer has given notice of
its resignation and has provided the Opinion of Counsel required by this
Section 7.06, the Backup Servicer may petition a court for its removal.
ARTICLE VIII
Default
     Section 8.01 Servicer Default. If any one of the following events (a
“Servicer Default”) shall occur and be continuing:
     (a) any failure by the Servicer to deposit in the Deposit Account any
required payment or to direct the Indenture Trustee to make any required
distributions therefrom, which failure continues unremedied for a period of five
Business Days after written notice of such failure is received by the Servicer
from the Owner Trustee or the Indenture Trustee or after discovery of such
failure by an officer of the Servicer; or
     (b) failure by the Servicer or the Seller, as the case may be, duly to
observe or to perform in any material respect any other covenants or agreements
of the Servicer or the Seller (as the case may be) set forth in this Agreement
or any other Basic Document, which failure shall (i) materially and adversely
affect the rights of Certificateholders or Noteholders and (ii) continue
unremedied for a period of 60 days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been given to the
Servicer or the Seller (as the case may be) (A) by the Owner Trustee or the
Indenture Trustee or (B) to the Servicer or the Seller (as the case may be) and
the Indenture Trustee by the Holders of Notes, evidencing not less than 25% of
the Outstanding Amount of the Notes, or if the Notes are no longer Outstanding,
Certificateholders of Certificates evidencing Percentage Interests aggregating
not less than 25% of the Certificates;
     (c) the Net Credit Loss Percentage with respect to any Collection Period
exceeded 9.00%; or
     (d) the occurrence of an Insolvency Event with respect to the Seller, the
Servicer or Chrysler Residual Holdco LLC;

44



--------------------------------------------------------------------------------



 



then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Indenture Trustee or the Holders of Notes evidencing
not less than a majority of the Outstanding Amount of the Notes, by notice then
given in writing to the Servicer (and to the Indenture Trustee, Backup Servicer
and the Owner Trustee if given by the Noteholders) may terminate all the rights
and obligations (other than the obligations set forth in Section 7.03 hereof) of
the Servicer under this Agreement. On or after the receipt by the Servicer of
such written notice, all authority and power of the Servicer under this
Agreement, whether with respect to the Notes, the Receivables or otherwise,
shall, without further action, pass to and be vested in the Backup Servicer or
such successor Servicer as may be appointed under Section 8.02; and, without
limitation, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, for the benefit of the predecessor
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. The predecessor Servicer shall cooperate with the Backup Servicer
or other successor Servicer, the Indenture Trustee and the Owner Trustee in
effecting the termination of the responsibilities and rights of the predecessor
Servicer under this Agreement, including the transfer to the Backup Servicer or
other successor Servicer for administration by it of all cash amounts that shall
at the time be held by the predecessor Servicer for deposit, or shall thereafter
be received by it with respect to any Receivable. Transition Costs shall be paid
by the predecessor Servicer upon presentation of reasonable documentation of
such costs and expenses. Transition Costs not reimbursed by the predecessor
Servicer pursuant to the immediately preceding sentence will be paid in
accordance with Section 5.05(a)(ii)(B). Any successor Servicer (including the
Backup Servicer as successor Servicer) shall provide the Seller in writing with
such information as is reasonably requested by the Seller to comply with its
reporting obligations under the Exchange Act with respect to such Servicer. Upon
receipt of notice of the occurrence of a Servicer Default, the Indenture Trustee
shall give notice thereof to the Rating Agencies.
     Section 8.02 Appointment of Successor. (a) Upon the Servicer’s receipt of
notice of termination pursuant to Section 8.01 or the Servicer’s resignation in
accordance with the terms of this Agreement, the Backup Servicer shall be the
successor in all respects to the outgoing Servicer in its capacity as Servicer
under this Agreement and shall be subject to all the obligations and duties
placed on the Servicer by the terms and provisions of this Agreement; provided,
however, that the Backup Servicer, as successor Servicer, shall have no
obligations pursuant to Section 4.07 with respect to the repurchase of
Receivables or to pay the fees and expenses of the Indenture Trustee and the
Owner Trustee and the expenses incurred pursuant to Section 10.02(i)(2) shall be
reimbursable pursuant to Section 5.05(a)(ii)(B) and 5.05(a)(ii)(G), as
applicable. Notwithstanding the foregoing, if the Backup Servicer is the
outgoing Servicer or shall be unwilling or legally unable to act as successor
Servicer, the Indenture Trustee or Holders of Notes evidencing not less than a
majority of the Outstanding Amount of the Controlling Class shall appoint, or
petition a court of competent jurisdiction to appoint, an Eligible Servicer as
the successor Servicer under this Agreement. The Indenture Trustee and such
successor Servicer shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession.
     (b) Upon appointment, the successor Servicer (including the Backup Servicer
acting as successor Servicer) shall (i) be the successor in all respects to the
predecessor Servicer and

45



--------------------------------------------------------------------------------



 



shall be subject to all the responsibilities, duties and liabilities arising
thereafter relating thereto placed on the predecessor Servicer and shall be
entitled to the Servicing Fee and all the rights granted to the predecessor
Servicer by the terms and provisions of this Agreement and (ii) become the
Administrator under the Administration Agreement in accordance with Section 8 of
the Administration Agreement. In addition, such successor Servicer (including
the Backup Servicer acting as successor Servicer), upon appointment, shall
immediately establish a lockbox under the dominion and control of the Indenture
Trustee and shall direct all Obligors to make all payments to such lockbox and
shall transfer such payments to the Deposit Account in accordance with the time
periods specified in Section 5.05. Notwithstanding anything contained in this
Agreement to the contrary, the successor Servicer is authorized to accept and
rely on all of the accounting records (including computer records) and work of
the prior Servicer relating to the Receivables (collectively, the “Predecessor
Servicer Work Product”) without any audit or other examination thereof, and the
successor Servicer shall have no duty, responsibility, obligation or liability
for the acts and omissions of the predecessor Servicer. If any error,
inaccuracy, omission or incorrect or non-standard practice or procedure
(collectively, “Errors”) exists in any Predecessor Servicer Work Product and
such Error makes it materially more difficult to service or should cause or
materially contribute to the successor Servicer making or continuing any Error
(collectively, “Continuing Errors”), the successor Servicer shall have no duty,
responsibility, obligation or liability for such Continuing Errors; provided,
however, that the successor Servicer agrees to use its best efforts to prevent
further Continuing Errors. If the successor Servicer becomes aware of Errors or
Continuing Errors, it shall, with the prior consent of the Holders of the Notes
evidencing not less than a majority of the Outstanding Amount of the Controlling
Class, use its best efforts to reconstruct and reconcile such data as is
commercially reasonable to correct such Errors and Continuing Errors and to
prevent future Continuing Errors. The successor Servicer shall be entitled to
recover its costs expended in connection with such efforts from CFSA.
     (c) If a Person other than the Backup Servicer is appointed successor
Servicer pursuant to Section 8.02(a), the Indenture Trustee may make such
arrangements for the compensation of such successor Servicer out of collections
on or in respect of the Receivables as it and such successor Servicer shall
agree; provided, however, that such compensation shall not be greater than the
Servicing Fee without the prior consent of the Holders of Notes evidencing not
less than a majority of the Outstanding Amount of the Controlling Class; and,
provided further, that, if a Person other than the Backup Servicer is appointed
successor Servicer pursuant to Section 8.02(a) because the Backup Servicer
refuses to act as successor Servicer (in breach of the terms of this Agreement
and notwithstanding that it is legally able to do so), the Backup Servicer shall
be liable for any Additional Servicing Fees with respect to such successor
Servicer in an aggregate amount not to exceed $150,000 per year. Notwithstanding
anything to the contrary contained herein, in no event shall the Indenture
Trustee be liable for any Servicing Fee or any Additional Servicing Fee other
than pursuant to the preceding sentence if the Indenture Trustee is the Backup
Servicer.
     Section 8.03 Notification to Noteholders and Certificateholders. Upon any
termination of, or appointment of a successor to, the Servicer pursuant to this
Article VIII, the Owner Trustee shall give prompt written notice thereof to
Certificateholders, and the Indenture Trustee shall give prompt written notice
thereof to Noteholders and the Rating Agencies.
     Section 8.04 Waiver of Past Defaults. The Holders of Notes evidencing not
less than a majority of the Outstanding Amount of the Controlling Class, or if
the Notes are no longer

46



--------------------------------------------------------------------------------



 



Outstanding, Certificateholders of Certificates evidencing not less than a
majority of the Percentage Interests of the Certificates, may, on behalf of all
Noteholders or the Certificateholders, as the case may be, waive in writing any
default by the Servicer in the performance of its obligations hereunder and its
consequences, except a default in making any required allocations or
distributions from the Deposit Account in accordance with this Agreement. Upon
any such waiver of a past default, such default shall cease to exist, and any
Servicer Default arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement. No such waiver shall extend to any subsequent
or other default or impair any right consequent thereto.
ARTICLE IX
Termination; Optional Repurchase
     Section 9.01 Optional Purchase of All Receivables. (a) As of the last day
of any Collection Period as of which the then outstanding Pool Balance is 10% or
less of the Original Pool Balance and the Class A-1 Notes, Class A-2 Notes and
Class A-3 Notes have been paid in full or will be paid in full on the next
Payment Date, the Servicer shall have the option to purchase the Owner Trust
Estate, other than the Deposit Account. To exercise such option, the Servicer
shall deposit pursuant to Section 5.04 in the Deposit Account an amount equal to
the aggregate Purchase Amount for the Receivables (including defaulted
Receivables), plus all unpaid fees, expenses and indemnities of the Owner
Trustee, the Indenture Trustee and the Backup Servicer, plus the appraised value
of any such other property held by the Trust other than the Deposit Account,
such value to be determined by an appraiser mutually agreed upon by the
Servicer, the Owner Trustee and the Indenture Trustee, and the Servicer shall
succeed to all interests in and to the Trust. Notwithstanding the foregoing, the
Servicer shall not be permitted to exercise such option unless the amount to be
deposited in the Deposit Account pursuant to the preceding sentence, together
with any other funds in the Deposit Account, is greater than or equal to the sum
of the outstanding principal amount of the Notes and all accrued but unpaid
interest (including any overdue interest and premium) thereon.
     (b) Notice of the exercise of the option in Section 9.01(a) shall be given
by the Servicer to the Owner Trustee and the Indenture Trustee on or prior to
the last day of the Collection Period referred to in Section 9.01(a).
     (c) As an administrative convenience to the Servicer (so long as CFSA is
the Servicer) in servicing the portfolio, the Servicer shall, at any time during
the term of this Agreement, have the option (but not the obligation) to purchase
not more than five (5) Receivables, having an aggregate Purchase Amount for all
such Receivables, not exceeding $1,000,000 in total. To exercise such option,
the Servicer shall deposit in the Deposit Account an amount equal to the
aggregate Purchase Amount of the Receivables the subject of such purchase, and
accrued interest on such Receivables to the date of repurchase. The purchase by
the Servicer of any Receivable shall be noted in the Servicer’s Certificate for
the Collection Period in which such purchase is made.

47



--------------------------------------------------------------------------------



 



ARTICLE X
Miscellaneous
     Section 10.01 Amendment. This Agreement may be amended by the Seller, the
Servicer, the Backup Servicer and the Issuer, with the consent of the Indenture
Trustee, but without the consent of any of the Noteholders or the
Certificateholders, to cure any ambiguity, to correct or supplement any
provisions in this Agreement or for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions in this Agreement
(including of modifying in any manner the rights of the Noteholders or the
Certificateholders; provided, however, that such action shall not, as evidenced
by an Opinion of Counsel delivered to the Owner Trustee and the Indenture
Trustee, adversely affect in any material respect the interests of any
Noteholder or Certificateholder.
     This Agreement may also be amended from time to time by the Seller, the
Servicer, the Backup Servicer and the Issuer, with the consent of the Indenture
Trustee, the consent of the Holders of Notes evidencing not less than a majority
of the Outstanding Amount of the Notes and the consent of Certificateholders of
outstanding Certificates evidencing not less than a majority of the Percentage
Interests of the Certificates for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders or the
Certificateholders; provided, however, that no such amendment shall (a) increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on the Receivables or distributions that shall be
required to be made for the benefit of the Noteholders or the Certificateholders
or (b) reduce the aforesaid percentage of the Outstanding Amount of the Notes or
Percentage Interests of the Certificates, the Holders of which are required to
consent to any such amendment, without the consent of the Holders of all the
outstanding Notes and the Certificateholders of all the outstanding
Certificates.
     Prior to the execution of any such amendment the Servicer will provide
written notification of the substance of such amendment to each of the Rating
Agencies.
     Promptly after the execution of any such amendment or consent pursuant to
either of the two preceding paragraphs, the Owner Trustee shall furnish written
notification of the substance of such amendment or consent to each
Certificateholder, the Indenture Trustee and each of the Rating Agencies.
     It shall not be necessary for the consent of the Certificateholders or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof.
     Prior to the execution of any amendment to this Agreement, the Owner
Trustee, the Indenture Trustee and the Backup Servicer shall be entitled to
receive and rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and the Opinion of
Counsel referred to in Section 10.02(i)(1). The Owner Trustee, the Indenture
Trustee and the Backup Servicer may, but shall not be obligated to, enter into
any such amendment which affects the Owner Trustee’s, the Indenture Trustee’s or
Backup Servicer’s, as applicable, own rights, duties or immunities under this
Agreement or otherwise.

48



--------------------------------------------------------------------------------



 



     Section 10.02 Protection of Title to Trust. (a) The Seller shall file such
financing statements and cause to be filed such continuation statements, all in
such manner and in such places as may be required by law fully to preserve,
maintain and protect the interest of the Issuer and of the Indenture Trustee in
the Receivables and in the proceeds thereof. The Seller shall deliver (or cause
to be delivered) to the Owner Trustee and the Indenture Trustee file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.
     (b) Neither the Seller nor the Servicer shall change its name, identity or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed in accordance with paragraph (a) above
seriously misleading within the meaning of § 9-506 of the UCC, unless it shall
have given the Owner Trustee, the Indenture Trustee and the Backup Servicer at
least five days’ prior written notice thereof and shall have promptly filed
appropriate amendments to all previously filed financing statements or
continuation statements.
     (c) Each of the Seller and the Servicer shall have an obligation to give
the Owner Trustee, the Indenture Trustee and the Backup Servicer at least
60 days’ prior written notice of any change in the jurisdiction in which it is
organized if, as a result of such change, the applicable provisions of the UCC
would require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement and shall promptly file
any such amendment or new financing statement. The Servicer shall at all times
maintain each office from which it shall service Receivables, and its principal
executive office, within the United States of America.
     (d) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each) and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Deposit Account in respect of such
Receivable.
     (e) The Servicer shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables, the Servicer’s
master computer records (including any backup archives) that refer to a
Receivable shall indicate clearly the interest of the Issuer and the Indenture
Trustee in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee. Indication of the Issuer’s and the
Indenture Trustee’s interest in a Receivable shall be deleted from or modified
on the Servicer’s computer systems when, and only when, the related Receivable
shall have been paid in full or repurchased.
     (f) In the event that (x) a successor Servicer (including the Backup
Servicer acting as successor Servicer) is appointed to replace CFSA as Servicer
pursuant to Section 8.02 and (y) the technology system or software of such
successor Servicer used to originate electronic retail installment sale
contracts and vehicle lease agreements and record information related thereto is
not compatible with such system or software utilized by CFSA as the Servicer,
then, unless otherwise instructed by the Indenture Trustee, with respect to each
Receivable constituting “electronic chattel paper” as defined in the UCC, an
authorized representative of CFSA shall use commercially reasonable efforts to
convert the “authoritative copy” within the meaning of the UCC of such
Receivable into tangible form by permanently removing such authoritative copy

49



--------------------------------------------------------------------------------



 



from the Chrysler Financial System and causing a contract in tangible form to be
printed as the tangible authoritative copy. Such tangible authoritative copy
shall include a legend identifying such authoritative copy as the “original”.
Upon such conversion into tangible chattel paper, such Receivable shall be
transferred and delivered to the possession of the successor Servicer in
accordance with the terms of Section 8.01.
     (g) If at any time the Seller or the Servicer shall propose to sell, grant
a security interest in, or otherwise transfer any interest in automotive
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Issuer and has been pledged to the Indenture Trustee.
     (h) The Servicer shall permit the Indenture Trustee and the Backup Servicer
and their respective agents at any time during normal business hours to inspect,
audit and make copies of and abstracts from the Servicer’s records regarding any
Receivable.
     (i) Upon request, the Servicer shall furnish to the Owner Trustee, the
Indenture Trustee or the Backup Servicer, within five Business Days, a list of
all Receivables (by contract number and name of Obligor) then held as part of
the Trust, together with a reconciliation of such list to the Schedule of
Receivables and to each of the Servicer’s Certificates furnished before such
request indicating removal of Receivables from the Trust.
     (j) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee
and the Backup Servicer:
     (1) promptly after the execution and delivery of this Agreement and of each
amendment hereto, an Opinion of Counsel stating that, in the opinion of such
counsel, either (A) all financing statements and continuation statements have
been filed that are necessary fully to preserve and protect the interest of the
Owner Trustee and the Indenture Trustee in the Receivables, and reciting the
details of such filings or referring to prior Opinions of Counsel in which such
details are given, or (B) no such action shall be necessary to preserve and
protect such interest; and
     (2) within 90 days after the beginning of each calendar year beginning with
the first calendar year beginning more than three months after the Cutoff Date,
an Opinion of Counsel, dated as of a date during such 90-day period, stating
that, in the opinion of such counsel, either (A) all financing statements and
continuation statements have been filed that are necessary fully to preserve and
protect the interest of the Owner Trustee and the Indenture Trustee in the
Receivables, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (B) no such action shall
be necessary to preserve and protect such interest.
Each Opinion of Counsel referred to in clause (1) or (2) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.

50



--------------------------------------------------------------------------------



 



     (k) The Seller shall, to the extent required by applicable law, cause the
Notes to be registered with the Commission pursuant to Section 12(b) or Section
12(g) of the Exchange Act within the time periods specified in such sections.
     Section 10.03 Notices. All demands, notices, communications and
instructions upon or to the Seller, the Servicer, the Owner Trustee, the
Indenture Trustee or the Rating Agencies under this Agreement shall be in
writing, personally delivered, electronically delivered or mailed by certified
mail, return receipt requested, and shall be deemed to have been duly given upon
receipt (a) in the case of the Seller or the Servicer, to Chrysler Financial
Services Americas LLC, 27777 Inkster Road, Farmington Hills, Michigan 48334,
Attention: Securitization Operations-CFAST, (fax: (248) 427-4267), with a copy
to Chrysler Financial Services Americas LLC 27777 Inkster Road Farmington Hills,
Michigan 48334, Attention: Assistant General Counsel — Securitization, (fax:
(248)-427-2550), (b) in the case of the Issuer or the Owner Trustee, at the
Corporate Trust Office (as defined in the Trust Agreement), (c) in the case of
the Backup Servicer or the Indenture Trustee, at the Corporate Trust Office,
(d) in the case of Fitch, to Fitch, Inc., One State Street Plaza, Attention:
Auto ABS Group, New York, N.Y. 10004, Attention of Structured Finance Asset
Backed Securities, and (e) in the case of Standard & Poor’s, via electronic
delivery to Servicer_reports@sandp.com, or if not available in electronic
format, to Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., 55 Water Street, New York, New York 10004, Attention of Asset
Backed Surveillance Department; or, as to each of the foregoing, at such other
address as shall be designated by written notice to the other parties.
     Section 10.04 Assignment by the Seller or the Servicer or Backup Servicer.
Notwithstanding anything to the contrary contained herein, except as provided in
the remainder of this Section, as provided in Sections 6.04 and 7.04 herein and
as provided in the provisions of this Agreement concerning the resignation of
the Servicer and the Backup Servicer, this Agreement may not be assigned by the
Seller, the Servicer or the Backup Servicer, provided that, in no way shall this
Section limit the ability of the Backup Servicer to subcontract its duties and
responsibilities under the Sale and Servicing Agreement, provided further, that
the Backup Servicer shall remain fully liable for any actions of the
subcontractor. The Issuer, the Servicer and the Backup Servicer each hereby
acknowledge and consent to the conveyance and assignment (i) by the Seller to
the Company pursuant to the Purchase Agreement and (ii) by the Company to a
limited liability company or other Person (provided that conveyance and
assignment is made in accordance with Section 5.06 of the Purchase Agreement),
of any and all of the Seller’s rights and interests (and corresponding
obligations, if any) hereunder with respect to receiving amounts from the
Reserve Account, and the Issuer, the Servicer and the Backup Servicer hereby
agree that the Company, and any such assignee of the Company, shall be entitled
to enforce such rights and interests directly against the Issuer as if the
Company, or such assignee of the Company, were itself a party to this Agreement.
     Section 10.05 Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Seller, the Company (and any
assignee of the Company pursuant to Section 10.04), the Servicer, the Backup
Servicer, the Issuer, the Owner Trustee, the Certificateholders, the Indenture
Trustee and the Noteholders, and nothing in this Agreement, whether express or
implied, shall be construed to give to any other Person any legal or equitable
right, remedy or claim in the Owner Trust Estate or under or in respect of this
Agreement or any covenants, conditions or provisions contained herein.

51



--------------------------------------------------------------------------------



 



     Section 10.06 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 10.07 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
     Section 10.08 Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
     Section 10.09 Governing Law. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM OR CONTROVERSY DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL
IN ALL RESPECTS BE GOVERNED BY AND INTERPRETED, CONSTRUED AND DETERMINED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
ANY CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION).
     Section 10.10 Assignment by Issuer. The Seller hereby acknowledges and
consents to any mortgage, pledge, assignment and grant of a security interest by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Noteholders of all right, title and interest of the Issuer in, to and under
the Receivables and/or the assignment of any or all of the Issuer’s rights and
obligations hereunder to the Indenture Trustee.
     Section 10.11 Nonpetition Covenants. (a) Notwithstanding any prior
termination of this Agreement, the Servicer, the Backup Servicer and the Seller
shall not, prior to the date which is one year and one day after the termination
of this Agreement with respect to the Issuer or the Company, acquiesce, petition
or otherwise invoke or cause the Issuer or the Company (or any assignee of the
Company pursuant to Section 10.04) to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
the Issuer or the Company (or any assignee of the Company pursuant to
Section 10.04) under any federal or state bankruptcy, insolvency or similar law,
or appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar official of the Issuer or the Company (or any assignee of the
Company pursuant to Section 10.04) or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer or the
Company (or any assignee of the Company pursuant to Section 10.04).
     (b) Notwithstanding any prior termination of this Agreement, the Servicer
and Backup Servicer shall not, prior to the date which is one year and one day
after the termination of this Agreement with respect to the Seller, acquiesce,
petition or otherwise invoke or cause the Seller to invoke the process of any
court or government authority for the purpose of commencing or sustaining a case
against the Seller under any federal or state bankruptcy, insolvency or

52



--------------------------------------------------------------------------------



 



similar law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Seller or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of the
Seller.
     Section 10.12 Limitation of Liability of Owner Trustee and Indenture
Trustee. (a)Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by BNY Mellon Trust of Delaware, not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuer
and in no event shall BNY Mellon Trust of Delaware, in its individual capacity
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer.
     (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been accepted by the Indenture Trustee, not in its individual
capacity but solely as Indenture Trustee and in no event shall the Indenture
Trustee have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.
ARTICLE XI
Exchange Act Reporting
     Section 11.01 Further Assurances. The Indenture Trustee, the Owner Trustee,
the Servicer and the Backup Servicer shall reasonably cooperate with the Seller
in connection with the satisfaction of the Seller’s reporting requirements under
the Exchange Act with respect to the Issuer. The Seller shall not exercise its
right to request delivery of information or other performance under these
provisions other than in good faith. In addition to the information specified
below, if so requested by the Seller for the purpose of satisfying its reporting
obligation under the Exchange Act, the Indenture Trustee, the Owner Trustee, the
Servicer and the Backup Servicer shall provide the Seller with (a) such
information which is available to such Person without unreasonable effort or
expense and within such timeframe as may be reasonably requested by the Seller
to comply with the Seller’s reporting obligations under the Exchange Act and
(b) to the extent such Person is a party (and the Seller is not a party) to any
agreement or amendment required to be filed, copies of such agreement or
amendment in EDGAR-compatible form. Each of the Servicer, the Backup Servicer,
the Indenture Trustee and the Owner Trustee acknowledges that interpretations of
the requirements of Regulation AB may change over time, whether due to
interpretive guidance provided by the Commission or its staff, consensus among
participants in the asset-backed securities markets, advice of counsel, or
otherwise, and agrees to comply with reasonable requests made by the Seller in
good faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB.
     Section 11.02 Form 10-D Filings. For so long as the Seller is required to
file Exchange Act Reports with respect to the Issuer, no later than each Payment
Date, each of the Indenture Trustee, the Owner Trustee, the Servicer and the
Backup Servicer shall notify (and the Servicer shall cause any subservicer to
notify) the Seller of any Form 10-D Disclosure Item with respect to such Person,
together with a description of any such Form 10-D Disclosure Item in form and
substance reasonably acceptable to the Seller. In addition to such information
as the

53



--------------------------------------------------------------------------------



 



Servicer is obligated to provide pursuant to other provisions of this Agreement,
if so requested by the Seller, the Servicer shall provide such information which
is available to the Servicer, without unreasonable effort or expense regarding
the performance or servicing of the Receivables as is reasonably required to
facilitate preparation of distribution reports in accordance with Item 1121 of
Regulation AB. Such information shall be provided concurrently with the
Statements to Noteholders pursuant to Section 5.07, commencing with the first
such report due not less than five Business Days following such request.
     Section 11.03 Form 8-K Filings. For so long as the Seller is required to
file Exchange Act Reports with respect to the Issuer, each of the Indenture
Trustee, the Owner Trustee, the Servicer and the Backup Servicer shall promptly
notify the Seller, but in no event later than one (1) Business Day after its
occurrence, of any Reportable Event (in the case of the Owner Trustee, only an
event in clause (d) of the definition of “Reportable Event”) of which such
Person (or in the case of the Owner Trustee, Backup Servicer and the Indenture
Trustee, a Responsible Officer of such Person) has actual knowledge. Each Person
shall have actual knowledge of any such event only to the extent that it relates
to such Person or any action or failure to act by such Person.
     Section 11.04 Form 10-K Filings. For so long as the Seller is required to
file Exchange Act Reports: (i) if the Item 1119 Parties listed on Appendix A
have changed since the Closing Date, no later than March 1 of each year, the
Seller shall provide each of the Indenture Trustee, the Owner Trustee, the
Servicer and the Backup Servicer with an updated Appendix A setting forth the
Item 1119 Parties and (ii) no later than March 15 of each year, commencing in
2010, the Indenture Trustee, the Owner Trustee, the Servicer and the Backup
Servicer shall notify the Seller of any Form 10-K Disclosure Item, together with
a description of any such Form 10-K Disclosure Item in form and substance
reasonably acceptable to the Seller.
     Section 11.05 Report on Assessment of Compliance and Attestation. So long
as the Seller is required to file Exchange Act Reports in respect of the Issuer,
on or before March 15 of each calendar year, commencing in 2010:
     (a) The Indenture Trustee shall deliver to the Seller and the Servicer a
report of the Indenture Trustee’s assessment of compliance with the Servicing
Criteria during the immediately preceding calendar year, as set forth under
Rules 13a-18 and 15d-18 of the Exchange Act (or any successor provisions) and
Item 1122 of Regulation AB. Such report shall be signed by an authorized officer
of the Indenture Trustee and shall at a minimum address each of the Servicing
Criteria specified on a certification substantially in the form of Appendix B
hereto delivered to the Seller concurrently with the execution of this Agreement
(provided that such certification may be revised after the date of this
Agreement as agreed by the Seller and the Indenture Trustee to reflect any
guidance with respect to such criteria from the Commission). To the extent any
of the Servicing Criteria are not applicable to the Indenture Trustee, with
respect to asset-backed securities transactions taken as a whole involving the
Indenture Trustee and that are backed by the same asset type as the Receivables,
such report shall include such a statement to that effect. The Indenture Trustee
acknowledges and agrees that the Seller with respect to its duties as the
Certifying Person, and each of their respective officers and directors shall be
entitled to rely upon each such servicing criteria assessment and the
attestation delivered pursuant to Section 11.05(b) below.

54



--------------------------------------------------------------------------------



 



     (b) The Indenture Trustee shall deliver to the Seller and the Servicer a
report of a registered public accounting firm that attests to, and reports on,
the assessment of compliance made by the Indenture Trustee and delivered
pursuant to the preceding paragraph. Such attestation shall be in accordance
with Rules 13a-18 and 15d-18 of the Exchange Act (or any successor provisions),
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X (or any successor provisions)
under the Securities Act and the Exchange Act, including, without limitation
that in the event that an overall opinion cannot be expressed, such registered
public accounting firm shall state in such report why it was unable to express
such an opinion. Such report must be available for general use and not contain
restricted use language.
     (c) The Indenture Trustee shall cause each Reporting Subcontractor to
deliver to the Seller and the Servicer an assessment of compliance and
accountants’ attestation as and when provided in paragraphs (a) and (b) of this
Section 11.05. An assessment of compliance provided by a Subcontractor need not
address any elements of the Servicing Criteria other than those specified by the
Indenture Trustee pursuant to Section 11.05(a).
     (d) In the event the Indenture Trustee or Reporting Subcontractor is
terminated or resigns during the term of this Agreement, such Person shall
provide the documents and information pursuant to this Section 11.05 with
respect to the period of time it was subject to this Agreement or provided
services with respect to the Trust or the Receivables.
     Section 11.06 Back-up Sarbanes-Oxley Certification. No later than March 15
of each year, beginning in 2010, the Servicer shall provide to the Person who
signs the Sarbanes-Oxley Certification (the “Certifying Person”) a certification
(each, a “Performance Certification”) and shall cause each Reporting
Subcontractor, in the form attached hereto as Appendix C (in the case of a
Reporting Subcontractor) and as Appendix D (in the case of the Servicer) on
which the Certifying Person, the entity for which the Certifying Person acts as
an officer, and such entity’s officers, directors and Affiliates (collectively
with the Certifying Person, “Certification Parties”) can reasonably rely. The
Seller will not request delivery of a certification under this Section 11.06
unless the Seller is required under the Exchange Act to file an annual report on
Form 10-K with respect to the Issuer. So long as the Servicer is the Seller or
an Affiliate of the Seller, the Servicer is not required to deliver the
Performance Certification. In the event that prior to the filing date of the
Form 10-K in March of each year, the Indenture Trustee or the Servicer has
actual knowledge of information as to itself (or any of its Subcontractors
appointed pursuant to Section 11.07) that is material to the Sarbanes-Oxley
Certification, the Indenture Trustee or the Servicer shall promptly notify the
Seller. Each of the Indenture Trustee, the Servicer and Backup Servicer agrees
to cooperate with all reasonable requests made by any Certifying Person or
Certification Party in connection with such Person’s attempt to conduct any due
diligence that such Person reasonably believes to be appropriate in order to
allow it to deliver any Sarbanes-Oxley Certification or portion thereof with
respect to the Issuer.
     Section 11.07 Use of Subcontractors. (a) It shall not be necessary for the
Indenture Trustee, the Backup Servicer or the Servicer to seek the consent of
the Seller or any other party hereto to the utilization of any Subcontractor.
Each of the Indenture Trustee and the Servicer shall promptly upon request
provide to the Seller (or any designee of the Seller, such as the Servicer or
the Administrator) a written description (in form and substance satisfactory to
the Seller) of the role and function of each Subcontractor utilized by such
Person, specifying (i) the

55



--------------------------------------------------------------------------------



 



identity of each such Subcontractor, (ii) which (if any) of such Subcontractors
are “participating in the servicing function” within the meaning of Item 1122 of
Regulation AB and (iii) which elements of the Servicing Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified
pursuant to clause (ii) of this sentence.
     (b) As a condition to the utilization of any Subcontractor determined to be
a Reporting Subcontractor, the Indenture Trustee shall cause any such
Subcontractor for the benefit of the Seller to comply with the provisions of
Sections 11.05 and 11.06 to the same extent as if such Subcontractor were the
Indenture Trustee. The Indenture Trustee shall be responsible for obtaining from
each such Subcontractor and delivering to the Seller, any assessment of
compliance and attestation required to be delivered by such Subcontractor under
Sections 11.05 and 11.06, in each case as and when required to be delivered.
     (c) As a condition to the utilization of any Subcontractor determined to be
a Reporting Subcontractor, the Servicer shall cause any such Subcontractor for
the benefit of the Seller to comply with the provisions of Section 4.10(a)(ii),
Section 4.11 and Section 11.06 to the same extent as if such Subcontractor were
the Servicer. The Servicer shall be responsible for obtaining from each such
Subcontractor and delivering to the Seller, any assessment of compliance and
attestation required to be delivered by such Subcontractor under this Agreement,
in each case as and when required to be delivered.
     Section 11.08 Representations and Warranties. Each of the Indenture Trustee
and the Owner Trustee represents that (i) there are no affiliations, relating to
such Person with respect to any Item 1119 Party, (ii) there are no relationships
or transactions with respect to any Item 1119 Party and such Person that are
outside the ordinary course of business or on terms other than would be obtained
in an arm’s-length transaction with an unrelated third party, apart from the
transactions contemplated under the Basic Documents, and that are material to
the investors’ understanding of the Notes and (iii) there are no legal
proceedings pending, or known to be contemplated by governmental authorities,
against such Person, or of which the property of such Person is subject, that is
material to the Noteholders.
     Section 11.09 Indemnification. (a) Each of the Indenture Trustee and the
Servicer (if the Seller is not the Servicer) shall indemnify the Seller, each
affiliate of the Seller, the Servicer with respect to its duties as Certifying
Person or each Person who controls any of such parties (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) and the
respective present and former directors, officers, employees and agents of each
of the foregoing, and shall hold each of them harmless from and against any
losses, damages, penalties, fines, forfeitures, legal fees and expenses and
related costs, judgments, and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:
     (i) (A) any untrue statement of a material fact contained or alleged to be
contained in (x) with respect to the Indenture Trustee, any required disclosure
items or the assessment of compliance required under this Article XI and
(y) with respect to the Servicer, Section 4.10 and Section 4.11 provided by or
on behalf of such Person (with respect to each such party, the “Provided
Information”), or (B) the omission or alleged omission to state in the Provided
Information a material fact required to be stated in the Provided Information,
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, by way of
clarification, that clause (B) of this paragraph shall be construed solely by
reference to

56



--------------------------------------------------------------------------------



 



the related Provided Information and not to any other information communicated
in connection with a sale or purchase of securities, without regard to whether
the Provided Information or any portion thereof is presented together with or
separately from such other information; or
     (ii) with respect to the Indenture Trustee, any failure by the Indenture
Trustee to deliver any disclosure items or assessment of compliance when and as
required under this Article XI, and with respect to the Servicer, any failure by
the Servicer to deliver any information, report, certification, accountants’
letter or other material when and as required under Section 4.10, Section 4.11
or Article XI, as applicable.
     (b) In the case of any failure of performance described in clause (ii) of
Section 11.09(a), each of the Indenture Trustee and the Servicer shall promptly
reimburse the Seller for all costs reasonably incurred by each such party in
order to obtain the information, report, certification, accountants’ letter or
other material not delivered as required by the Indenture Trustee or the
Servicer, as applicable.
     (c) Each of the Indenture Trustee, the Backup Servicer and the Servicer
shall require that any Reporting Subcontractor agree to the provisions of
paragraphs (a) and (b) of this Section 11.09, or shall be responsible for all
such indemnification, costs or expenses if the Reporting Subcontractor will not
agree to such provisions.
     (d) Notwithstanding anything to the contrary contained herein, in no event
shall the Indenture Trustee be liable for special, indirect or consequential
damages of any kind whatsoever, including but not limited to lost profits, even
if the Indenture Trustee has been advised of the likelihood of such loss or
damage and regardless of the form of action.
     Section 11.10 Amendments. In the event the parties to this Agreement desire
to further clarify or amend any provision of this Article XI, this Agreement
shall be amended to reflect the new agreement between the parties covering
matters in this Article XI pursuant to Section 11.01, provided such amendment
will not require any Opinion of Counsel or satisfaction of the Rating Agency
Condition or the consent of any Noteholder or Certificateholder.

57



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

                      CHRYSLER FINANCIAL AUTO
SECURITIZATION TRUST 2009-A
 
                    By:   BNY Mellon Trust of Delaware,
not in its individual capacity but solely as
Owner Trustee on behalf of the Trust    
 
               
 
      By:
Name:   /s/ Kristine K. Gullo
 
Kristine K. Gullo    
 
      Title:   Vice President    
 
                    CHRYSLER FINANCIAL SERVICES
AMERICAS LLC, Seller and Servicer
 
                    By:   /s/ L.F. Guindi                       Name:   L.F.
Guindi         Title:   Vice President and Treasurer    
 
                    WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Backup Servicer
 
                    By:   /s/ Marianna C. Stershic                       Name:  
Marianna C. Stershic         Title:   Vice President    

 , 





--------------------------------------------------------------------------------



 



Acknowledged and accepted and, solely for
purposes of Article XI, agreed as of the
day and year first above written:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity
but solely as Indenture Trustee

         
By:
Name:
  /s/ Marianna C. Stershic
 
Marianna C. Stershic    
Title:
  Vice President    

BNY MELLON TRUST OF DELAWARE,
not in its individual capacity, but solely as
Owner Trustee

         
By:
Name:
  /s/ Kristine K. Gullo
 
Kristine K. Gullo    
Title:
  Vice President    

CFAST 2009-A — Sale and Servicing Agreement





--------------------------------------------------------------------------------



 



SCHEDULE A
Schedule of Receivables
Delivered to the Owner Trustee and Indenture Trustee at Closing

Schedule A



--------------------------------------------------------------------------------



 



SCHEDULE B
Location of Receivable Files
1. 9750 Goethe Road, Sacramento, CA 95827.
2. 1202 Avenue R, Grand Prairie, TX 75050.
3. 3433 Progress Drive, Bensalem, PA 19020.

Schedule B



--------------------------------------------------------------------------------



 



SCHEDULE C
Schedule of YSOA
     “YSOA” means, with respect to any Payment Date, the amount specified below
with respect to such Payment Date:

         
Closing Date
  $ 145,920,225.14  
August 2009
  $ 139,522,817.74  
September 2009
  $ 133,260,346.07  
October 2009
  $ 127,133,605.08  
November 2009
  $ 121,143,394.29  
December 2009
  $ 115,290,513.15  
January 2010
  $ 109,575,770.45  
February 2010
  $ 103,999,979.66  
March 2010
  $ 98,563,958.98  
April 2010
  $ 93,268,531.31  
May 2010
  $ 88,114,513.63  
June 2010
  $ 83,102,639.69  
July 2010
  $ 78,233,697.63  
August 2010
  $ 73,508,519.57  
September 2010
  $ 68,927,951.55  
October 2010
  $ 64,492,843.63  
November 2010
  $ 60,204,051.65  
December 2010
  $ 56,062,436.43  
January 2011
  $ 52,068,858.51  
February 2011
  $ 48,224,186.85  
March 2011
  $ 44,529,297.26  
April 2011
  $ 40,985,069.32  
May 2011
  $ 37,592,308.34  
June 2011
  $ 34,351,709.11  
July 2011
  $ 31,264,006.27  
August 2011
  $ 28,330,068.88  
September 2011
  $ 25,550,795.29  
October 2011
  $ 22,927,094.02  
November 2011
  $ 20,459,867.92  
December 2011
  $ 18,150,007.48  
January 2012
  $ 15,998,425.55  
February 2012
  $ 14,006,045.47  
March 2012
  $ 12,173,802.54  
April 2012
  $ 10,502,567.56  
May 2012
  $ 8,992,089.74  
June 2012
  $ 7,637,129.99  
July 2012
  $ 6,404,407.85  
August 2012
  $ 5,285,193.13  
September 2012
  $ 4,280,112.12  
October 2012
  $ 3,389,838.64  
November 2012
  $ 2,615,044.54  
December 2012
  $ 1,956,392.16  
January 2013
  $ 1,414,560.73  
February 2013
  $ 990,245.88  
March 2013
  $ 684,147.29  
April 2013
  $ 496,966.66  
May 2013
  $ 407,685.87  
June 2013
  $ 340,721.48  
July 2013
  $ 286,188.87  
August 2013
  $ 236,698.42  
September 2013
  $ 192,273.29  
October 2013
  $ 152,956.11  
November 2013
  $ 118,785.62  
December 2013
  $ 89,804.99  
January 2014
  $ 66,057.20  
February 2014
  $ 47,586.65  
March 2014
  $ 34,438.36  
April 2014
  $ 26,656.01  
May 2014
  $ 21,820.03  
June 2014
  $ 18,550.96  
July 2014
  $ 15,749.40  
August 2014
  $ 13,184.37  
September 2014
  $ 10,848.72  
October 2014
  $ 8,743.28  
November 2014
  $ 6,869.13  
December 2014
  $ 5,227.02  
January 2015
  $ 3,818.58  
February 2015
  $ 2,645.50  
March 2015
  $ 1,709.47  
April 2015
  $ 1,012.22  
May 2015
  $ 504.27  
June 2015
  $ 168.41  
July 2015 (and thereafter)
  $ —  

     The YSOA has been calculated for each Payment Date as the sum of the amount
for each Receivable equal to the excess, if any, of

  •   the scheduled payments due on such Receivable for each future Collection
Period discounted to present value as of the end of the preceding Collection
Period at the APR of such Receivable, over     •   the scheduled payments due on
the Receivable for each future Collection Period discounted to present value as
of the end of the preceding Collection Period at 6.80%.

Schedule C-1



--------------------------------------------------------------------------------



 



     For purposes of such calculation, future scheduled payments on the
Receivables are assumed to be made on their scheduled due dates without any
delays, defaults or prepayments.

Schedule C-2



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Distribution Statement to Noteholders
Chrysler Financial Services Americas LLC
Chrysler Financial Auto Securitization Trust 2009-A Payment Date Statement to
Noteholders
Amount of Principal Paid to:

     
Class A-1 Notes:
  ($per $1,000 original principal amount)
Class A-2 Notes:
  ($per $1,000 original principal amount)
Class A-3 Notes:
  ($per $1,000 original principal amount)

Amount of Interest Paid to:

     
Class A-1 Notes:
  ($per $1,000 original principal amount)
Class A-2 Notes:
  ($per $1,000 original principal amount)
Class A-3 Notes:
  ($per $1,000 original principal amount)

Amounts paid to Class B Notes: ($  per $1,000 original stated principal amount)
Total Distribution Amount:
Note Balance
     Class A-1 Notes
     Class A-2 Notes
     Class A-3 Notes
     Class B Stated Principal Amount
Servicing Fee
Servicing Fee Per $1,000 Note
Backup Servicing Fee
Backup Servicing Fee Per $1,000 Note
Additional Servicing Fee
Additional Servicing Fee Per $1,000 Note
Fees, Expenses and Indemnity Payments
Fees, Expenses and Indemnity Payments Per $1,000 Note
Reserve Account Balance
Pool Balance

Exhibit A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

      Chrysler Financial Services Americas LLC   Distribution Date: dd-mmm-yy
CFAST 2009-A Monthly Servicer’s Certificate    

Form of Servicer’s Certificate

     
Payment Distribution Statement Number
   
Distribution Date
  dd-mmm-yy
Record Date
  dd-mmm-yy

          Dates Covered   From and Including   To and Including
Collection Period
  dd-mmm-yy   dd-mmm-yy
Accrual Period
  dd-mmm-yy   dd-mmm-yy
30/360 Days
       
Actual/360 Days
       

              Collateral Pool Balance Data   Number of Accounts   $ Amount
Pool Balance — Beginning of Period
           
Collections of Installment Principal
           
Collections Attributable to Full Payoffs
           
Principal Amount of Repurchases
           
Principal Amount of Gross Losses
           
 
       
Pool Balance — End of Period (EOP)
                  
 
       

      Pool Statistics   End of Period
Initial Pool Balance (Pool Balance at the Purchase Date)
   
Pool Factor (Pool Balance as a % of Initial Pool Balance)
   
 
   
Ending Overcollateralization (O/C) Amount
   
Coverage Ratio (Ending Pool Balance as a % of Ending Notes)
   

          Net Credit Losses   Trigger   Compliance?
Net Credit Loss Ratio (3 mos weighted avg.)
       
Cumulative Net Credit Losses
       
Cumulative Recovery Ratio
       

                              $ Amount     % or EOP Pool Bal.     # of Accounts
 
Delinquency Information: (1)
                       
31-60 Days Delinquent
                       
61-90 Days Delinquent
                       
91-120 Days Delinquent
                       
121 Days of More Delinquent
                       
Repossessions
                       

 

(1)   A receivable is not considered past due if the amount past due is less
than 10% of the scheduled monthly payment

60+ Days Delinquency Amount
60+ Days Delinquency Ratio (3 mo. Weighted Avg.)

Exhibit B-1



--------------------------------------------------------------------------------



 



      Chrysler Financial Services Americas LLC   Distribution Date: dd-mmm-yy
CFAST 2009-A Monthly Servicer’s Certificate    

                      Current Month     Prior Month  
Weighted Average aug
               
Weighted Average Remaining Term (months)
               
Weighted Average Seasoning (months)
               
 
               
Cash Sources
               
Collections of Installment Principal
               
Collections Attributable to Full Payoffs
               
Principal Amount of Repurchases
               
Recoveries on Loss Accounts
               
Collections of Interest
               
Investment Earnings
               
Reserve Account
               
 
             
Total Sources
                          
 
             
 
               
Cash Uses
               
Servicer Fee
               
Backup Servicer Fee
               
A Note Interest
               
Priority Principal Distribution Amount
               
Reserve Fund
               
Required Principal Distribution Amount
               
Transition Cost to Backup Servicer
               
Distribution to Class B Noteholders
               
 
             
Total Cash Uses
                     
 
             
 
               
Administrative Payment
               
Total Principal and Interest Sources
               
Investment Earnings in Trust Accounts
               
Daily Collections Remitted
               
Cash Reserve in Trust Account
               
Servicer Fee
               
Distribution to Class B Noteholders
               
 
             
     Payment Due to/(from) Trust Account
                    
 
             
 
               
O/C Release
               
Pool Balance
               
Yield Supplement O/C Amount
               
 
             
Adjusted Pool Balance
               
 
               
Total Securities
               
 
             
 
               
Adjusted O/C Amount
               
 
               
Target Overcollateralization Amount
               
 
               
O/C Release Period?
               
 
               
O/C Release
               

                                                                             
Principal per               Notes   Beginning Balance     Ending Balance    
Principal Amount     $1000 Face     Interest Payment     Interest $1000 Face  
Class A-1                      @ %
                                               
Class A-2                      @ %
                                               
Class A-3                      @ %
                                               
 
                                   
Total Notes
                                               
 
                                   

 

*   Class A-1 interest is computed on a Actual/360 basis and class A-2 interest
and class A-3 interest are computed on a 30/360 basis. Actual days in the
current period ___

Exhibit B-2



--------------------------------------------------------------------------------



 



APPENDIX A
Item 1119 Parties
Chrysler Financial Auto Securitization Trust 2009-A
Chrysler Financial Services Americas LLC
Wells Fargo Bank, National Association
BNY Mellon Trust of Delaware

Appendix A-1



--------------------------------------------------------------------------------



 



APPENDIX B
Minimum Servicing Criteria to be Addressed in
Assessment of Compliance Statement
          The assessment of compliance to be delivered by the Indenture Trustee
shall address, at a minimum, the criteria identified as below as “Applicable
Servicing Criteria”:

          Reg AB Reference   Servicing Criteria   Applicable Servicing Criteria
 
  General Servicing Considerations    
1122(d)(l)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
N/A
 
       
1122(d)(l)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   N/A
 
       
1122(d)(l)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the Pool Assets are maintained.   N/A
 
       
1122(d)(l)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   N/A
 
       
 
  Cash Collection and Administration    
1122(d)(2)(i)
  Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   N/A
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   N/A
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   X
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution”   X

Appendix B-1



--------------------------------------------------------------------------------



 



          Reg AB Reference   Servicing Criteria   Applicable Servicing Criteria
 
  with respect to a foreign financial institution means a foreign financial
institution that meets the requirements of Rule 13k-l(b)(l) of the Securities
Exchange Act.    
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   N/A
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   X
 
       
 
  Investor Remittances and Reporting    
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of Pool
Assets serviced by the Servicer.   N/A
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   X (solely with respect to remittances)
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   X
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   X
 
       
 
  Pool Asset Administration    
1122(d)(4)(i)
  Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.   N/A
 
       
1122(d)(4)(ii)
  Pool assets and related documents are safeguarded as required by the
transaction agreements   N/A

Appendix B-2



--------------------------------------------------------------------------------



 



          Reg AB Reference   Servicing Criteria   Applicable Servicing Criteria
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   N/A
 
       
1122(d)(4)(iv)
  Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.   N/A
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   N/A
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   N/A
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   N/A  
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).   N/A
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.   N/A
 
       
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable pool asset documents and state laws; and
(C) such funds are   N/A

Appendix B-3



--------------------------------------------------------------------------------



 



          Reg AB Reference   Servicing Criteria   Applicable Servicing Criteria
 
  returned to the obligor within 30 calendar days of full repayment of the
related pool assets, or such other number of days specified in the transaction
agreements.    
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   N/A
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   N/A
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   N/A
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   N/A
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(l)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.   N/A

                  WELLS FARGO BANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  Date:        
 
     
 
   

Appendix B-4



--------------------------------------------------------------------------------



 



Minimum Servicing Criteria to be Addressed in
Assessment of Compliance Statement
The assessment of compliance to be delivered by the Servicer shall address, at a
minimum, the criteria identified as below as “Applicable Servicing Criteria”:

                  Applicable         Servicing Reg AB Reference   Servicing
Criteria   Criteria
 
  General Servicing Considerations    
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
X
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   X
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.   X
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   N/A
 
       
 
  Cash Collection and Administration    
1122(d)(2)(i)
  Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   X
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X (solely as it relates to the
remittance to Trustee)
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions; and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   N/A
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollaterialization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   N/A
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depositary
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) under the Securities Exchange Act.   N/A
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   N/A
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliation’s are:    
 
       
 
  (A) mathematically accurate;   N/A

Appendix B-5



--------------------------------------------------------------------------------



 



                  Applicable         Servicing Reg AB Reference   Servicing
Criteria   Criteria
 
  (B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements;   N/A
 
       
 
  (C) reviewed and approved by someone other than the person who prepared the
reconciliation; and   N/A
 
       
 
  (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   N/A
 
       
 
  Investors Remittances and Reporting    
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports:    
 
       
 
  (A) are prepared in accordance with timeframes and other terms set forth in
the transaction agreements;   X
 
       
 
  (B) provide information calculated in accordance with the terms specified in
the transaction agreements;   X
 
       
 
  (C) are filed with the Commission as required by its rules and regulations;
and   X
 
       
 
  (D) agree with investors or the Trustee’s record as to the total unpaid
principal balance and number of pool assets serviced by the Reporting Servicer.
  X
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   X (solely as it relates to allocation and remittance to Trustee)
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
servicer’s investor records, or such other number of days specified in the
transaction agreements.   X (solely as it relates to the remittance to Trustee)
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with the
cancelled checks, or other form of payment, or custodial bank statements.   X
(solely as it relates to the remittance to Trustee)
 
       
 
  Pool Asset Administration    
1122(d)(4)(i)
  Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.   X
 
       
1122(d)(4)(ii)
  Pool assets and related documents are safeguarded as required by the
transaction agreements.   X
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   X
 
       
1122(d)(4)(iv)
  Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items in accordance with the related pool asset documents.   X
 
       
1122(d)(4)(v)
  The reporting servicer’s records regarding the pool assets agree with the
reporting servicer’s records with respect to an obligor’s unpaid principal
balance.   X

Appendix B-6



--------------------------------------------------------------------------------



 



                  Applicable         Servicing Reg AB Reference   Servicing
Criteria   Criteria
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   X
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   X
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).   X
 
       
1122(d)(4)(ix)
  Adjustment to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.   N/A
 
       
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):  
 
 
       
 
  (A) such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements;   N/A
 
       
 
  (B) interest on such funds is paid, or credited, to obligors in accordance
with applicable pool asset documents and state laws; and   N/A
 
       
 
  (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool assets, or such other number of days specified in
the transaction agreements.   N/A
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   N/A
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   N/A
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   N/A
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   X
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.   N/A

Appendix B-7



--------------------------------------------------------------------------------



 



                  CHRYSLER FINANCIAL SERVICES AMERICAS LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  Date:        
 
     
 
   

Appendix B-8



--------------------------------------------------------------------------------



 



APPENDIX C
Form of Performance Certification
Reporting Subcontractor
CERTIFICATION
     Re: Chrysler Financial Auto Securitization Trust 2009-A
     The undersigned Reporting Subcontractor hereby certifies to the
[          ] and its officers, directors and Affiliates (collectively, the
“Certification Parties”) as follows, with the knowledge and intent that the
Certification Parties will rely on this Certification in connection with the
certification concerning the Trust to be signed by an officer of the Servicer
and submitted to the Securities and Exchange Commission pursuant to the
Sarbanes-Oxley Act of 2002:
     1. The Reporting Subcontractor has reviewed the information and reports
provided by it to the Seller and the Servicer pursuant to the Sale and Servicing
Agreement with respect to the servicing criteria assessment under Section 11.05
of the Sale and Servicing Agreement (the “Information”);
     2. Based on the Reporting Subcontractor’s knowledge, the Information, taken
as a whole, does not contain any untrue statement of a material fact or omit to
state a material fact required in the Information and necessary to make the
statements made, in the light of the circumstances under which such statements
were made, not misleading with respect to the period covered by the 10-K report;
and
     3. The servicing criteria assessment required to be provided by the
Reporting Subcontractor pursuant to the Sale and Servicing Agreement, has been
provided to the Seller and the Servicer. Any material instance of noncompliance
with the applicable Servicing Criteria has been disclosed in such report.
     4. Any assessment of compliance with servicing criteria required to be
provided by any Reporting Subcontractor of the Indenture Trustee have been
provided by such Reporting Subcontractor.

Appendix C-1



--------------------------------------------------------------------------------



 



     Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the Sale and Servicing Agreement dated as of July 14, 2009 among
Chrysler Financial Services Americas LLC, as Seller and Servicer, Wells Fargo
Bank, National Association, as Backup Servicer and Chrysler Financial Auto
Securitization Trust 2009-A.

                  [REPORTING SUBCONTRACTOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  Date:        
 
     
 
   

Appendix C-2



--------------------------------------------------------------------------------



 



APPENDIX D
Form of Performance Certification
(Servicer)
CERTIFICATION
     Re: Chrysler Financial Auto Securitization Trust 2009-A
     The undersigned Servicer hereby certifies to the [                    ] and
its officers, directors and Affiliates (collectively, the “Certification
Parties”) as follows, with the knowledge and intent that the Certification
Parties will rely on this Certification in connection with the certification
concerning the Trust to be signed by an officer of the Servicer and submitted to
the Securities and Exchange Commission pursuant to the Sarbanes-Oxley Act of
2002:
     1. I have reviewed the servicer compliance statement of the Servicer
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Receivables by the Servicer during
[20___] that were delivered by the Servicer to the Indenture Trustee pursuant to
the Agreement (collectively, the “Servicer Servicing Information”);
     2. Based on my knowledge, the Servicer Servicing Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicer Servicing Information;
     3. Based on my knowledge, all of the Servicer Servicing Information
required to be provided by the Servicer under the Agreement has been provided to
the Indenture Trustee;
     4. I am responsible for reviewing the activities performed by the Servicer
as servicer under the Sale and Servicing Agreement dated July 14, 2009 among
Chrysler Financial Auto Securitization Trust 2009-A, Chrysler Financial Services
Americas LLC and Wells Fargo, National Association, as Backup Servicer (the
“Agreement”), and based on my knowledge and the compliance review conducted in
preparing the Compliance Statement and except as disclosed in the Compliance
Statement, the Servicing Assessment or the Attestation Report, the Servicer has
fulfilled its obligations under the Agreement in all material respects; and
     5. The Compliance Statement required to be delivered by the Servicer
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Servicer and by any Reporting Subcontractor
pursuant to the Agreement, have been provided to the Indenture Trustee. Any
material instances of noncompliance described in such reports

Appendix D-1



--------------------------------------------------------------------------------



 



have been disclosed to the Seller. Any material instance of noncompliance with
the Servicing Criteria has been disclosed in such reports.
     Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the Sale and Servicing Agreement dated as of July 14, 2009 among
Chrysler Financial Services Americas LLC, as Seller and Servicer, Chrysler
Financial Auto Securitization Trust 2009-A and Wells Fargo, National
Association, as Backup Servicer.

                  CHRYSLER FINANCIAL SERVICES AMERICAS LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  Date:        
 
     
 
   

Appendix D-2